Exhibit 10.1

 

Execution Copy

 

 

 

CREDIT AGREEMENT

 

Dated as of October 15, 2010

 

Among

 

CONSTELLATION ENERGY GROUP, INC.,

as Borrower

 

THE LENDERS NAMED HEREIN

 

BANK OF AMERICA, N.A.,

as Administrative Agent, LC Bank and Swingline Lender

 

 

 

 

BANC OF AMERICA SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

RBS SECURITIES INC.

BNP PARIBAS SECURITIES CORP.

and

THE BANK OF NOVA SCOTIA

Joint Lead Arrangers and Book Runners

 

 

CITIBANK, N.A.

and

THE ROYAL BANK OF SCOTLAND PLC

Co-Syndication Agents

 

THE BANK OF NOVA SCOTIA

and

BNP PARIBAS

Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

1

 

 

Section 1.01. Defined Terms.

1

Section 1.02. Terms Generally.

20

Section 1.03. Time.

21

Section 1.04. Letter of Credit Amounts.

21

 

 

ARTICLE II THE CREDITS

21

 

 

Section 2.01. Extensions of Credit.

21

Section 2.02. Advances.

22

Section 2.03. Borrowing and Conversion Procedures; Swingline Advances.

23

Section 2.04. Letters of Credit.

25

Section 2.05. Fees

33

Section 2.06. Repayment of Advances; Evidence of Indebtedness.

33

Section 2.07. Interest.

34

Section 2.08. Default Interest.

35

Section 2.09. Alternate Rate of Interest.

35

Section 2.10. Termination and Reduction of Commitments.

36

Section 2.11. Increase of the Commitments.

36

Section 2.12. Prepayment.

38

Section 2.13. Reserve Requirements; Change in Circumstances.

38

Section 2.14. Change in Legality.

40

Section 2.15. Pro Rata Treatment.

40

Section 2.16. Sharing of Setoffs.

41

Section 2.17. Payments.

41

Section 2.18. Taxes.

42

Section 2.19. Assignment of Commitments Under Certain Circumstances.

45

 

 

ARTICLE III CONDITIONS PRECEDENT

45

 

 

Section 3.01. Conditions Precedent to Effectiveness.

45

Section 3.02. Conditions Precedent to Each Extension of Credit.

47

Section 3.03. Conditions to Issuance of All Bond Letters of Credit.

47

Section 3.04. Reliance on Certificates.

49

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

49

 

 

Section 4.01. Representations and Warranties of the Borrower.

49

 

 

ARTICLE V COVENANTS OF THE BORROWER

52

 

 

Section 5.01. Affirmative Covenants.

52

Section 5.02. Negative Covenants

54

Section 5.03. Reporting Requirements.

60

Section 5.04. Specified Indebtedness to Capitalization.

62

 

 

ARTICLE VI EVENTS OF DEFAULT

63

 

 

Section 6.01. Events of Default.

63

Section 6.02. Remedies.

65

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII THE ADMINISTRATIVE AGENT

66

 

 

Section 7.01. Appointment and Authority.

66

Section 7.02. Rights as a Lender.

67

Section 7.03. Exculpatory Provisions.

67

Section 7.04. Reliance by Administrative Agent.

68

Section 7.05. Delegation of Duties.

68

Section 7.06. Resignation of Administrative Agent.

69

Section 7.07. Non-Reliance on Administrative Agent and Other Lenders.

69

Section 7.08. No Other Duties, Etc.

70

 

 

ARTICLE VIII MISCELLANEOUS

70

 

 

Section 8.01. Notices.

70

Section 8.02. Survival of Agreement.

70

Section 8.03. Binding Effect.

71

Section 8.04. Successors and Assigns.

71

Section 8.05. Expenses; Indemnity.

74

Section 8.06. Right of Setoff.

76

Section 8.07. Applicable Law.

77

Section 8.08. Waivers; Amendment.

77

Section 8.09. ENTIRE AGREEMENT.

78

Section 8.10. Severability.

78

Section 8.11. Counterparts/Telecopy.

79

Section 8.12. Headings.

79

Section 8.13. Jurisdiction; Venue; Waiver of Jury Trial.

79

Section 8.14. Confidentiality; USA PATRIOT Act.

80

Section 8.15. Defaulting Lenders.

81

Section 8.16. No Advisory or Fiduciary Responsibility.

83

Section 8.17. The Platform.

83

Section 8.18. Electronic Execution of Assignments and Certain Other Documents.

84

Section 8.19. Waiver of Notice of Termination of Existing Credit Agreement.

84

 

SCHEDULES AND EXHIBITS

 

Schedule I

—

Schedule of Lenders

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Request for Issuance

Exhibit D

—

Form of Letter of Credit Application (Bank of America, N.A.)

Exhibit E

—

Form of Letter of Credit Application (The Royal Bank of Scotland plc)

Exhibit F

—

Form of Letter of Credit Application (Citibank, N.A.)

Exhibit G

—

Form of Letter of Credit Application (BNP Paribas)

Exhibit H

—

Form of Letter of Credit Application (The Bank of Nova Scotia)

Exhibit I

—

Form of Notice of Conversion

Exhibit J-1

—

Form of Opinion of In-House Counsel to the Borrower

Exhibit J-2

—

Form of Opinion of Special Counsel to the Borrower

Exhibit K

—

Form of Compliance Certificate

Exhibit L

—

Form of Liquidity Report Certificate

 

ii

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT, dated as of October 15, 2010 (this “Agreement”), is
entered into among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders parties (together with their successors and assigns,
the “Lenders”), BANK OF AMERICA, N.A. (“Bank of America”), as letter of credit
issuing bank, swingline lender and administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower requested that the Lenders, the Swingline Lender and the
LC Banks agree, on the terms and conditions set forth herein, to provide the
Borrower a $2,500,000,000 three-year revolving credit and letter of credit
facility to be used for the issuance of letters of credit, backstopping
commercial paper, working capital and other general corporate purposes. The
Lenders, the Swingline Lender and the LC Banks have indicated their willingness
to provide such a facility on the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

Section 1.01.  Defined Terms.

 

As used in this Agreement, terms not defined in the lead paragraph or preamble
shall have the meanings specified below:

 

“Administrative Agent” shall have the meaning given such term in the preamble
hereto.

 

“Advance” shall mean a Eurodollar Advance, Swingline Advance or Base Rate
Advance.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.  For this purpose, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting shares, by contract or otherwise.

 

“Agent Parties” shall have the meaning specified in Section 8.17.

 

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Advance.

 

“Applicable Margin” shall mean, with respect to Base Rate Advances and
Eurodollar Advances, at all times during which any Applicable Rating Level set
forth below is in effect, the rate per annum set forth below next to such
Applicable Rating Level:

 

--------------------------------------------------------------------------------


 

Applicable Rating
Level

 

Applicable Margin
for Eurodollar
Advances

 

Applicable Margin
for Base Rate
Advances

 

1

 

1.55

%

0.55

%

2

 

1.75

%

0.75

%

3

 

1.90

%

0.90

%

4

 

2.05

%

1.05

%

5

 

2.40

%

1.40

%

6

 

2.75

%

1.75

%

 

A change in the Applicable Margin resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

 

“Applicable Rating Level” shall be determined in accordance with the
then-applicable Reference Ratings as follows:

 

Reference Ratings

 

Applicable
Rating
Level

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of A- or higher or

Reference Rating by Moody’s of A3 or higher

 

1

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB+ or

Reference Rating by Moody’s of Baa1

 

2

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB or

Reference Rating by Moody’s of Baa2

 

3

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BBB- or

Reference Rating by Moody’s of Baa3

 

4

One of the following ratings shall be in effect:

Reference Rating by either S&P or Fitch of BB+ or

Reference Rating by Moody’s of Ba1

 

5

All of the following ratings shall be in effect:

Reference Rating by both of S&P and Fitch lower than BB+ (or unrated) and

Reference Rating by Moody’s lower than Ba1 (or unrated)

 

6

 

In the event that none of Applicable Rating Levels 1, 2, 3, 4 or 5 shall be
applicable, or no Reference Rating by any of S&P, Fitch and Moody’s shall be in
effect, then the Applicable Rating Level shall be Applicable Rating Level 6;
provided, however, if any of S&P, Fitch or Moody’s ceases to rate corporate debt
obligations generally, then the Reference Ratings will be determined pursuant to
the immediately following paragraph without reference to such rating

 

2

--------------------------------------------------------------------------------


 

agency.  The Applicable Rating Level shall be redetermined on the date of
announcement of a change in any of these Reference Ratings.

 

Notwithstanding the above, (i) if at any time there is a split among Reference
Ratings by S&P, Fitch and Moody’s such that all three Reference Ratings fall in
different Applicable Rating Levels, the Applicable Rating Level shall be
determined by the Reference Rating that is neither the highest nor the lowest of
the three Reference Ratings, and (ii) if at any time there is a split among
Reference Ratings by S&P, Fitch and Moody’s such that two of such Reference
Ratings are in one Level (the “Majority Level”) and the third rating is in a
different Applicable Rating Level, the Applicable Rating Level shall be at the
Majority Level.

 

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arrangers” shall mean Banc of America Securities LLC, Citigroup Global Markets
Inc., RBS Securities Inc., BNP Paribas Securities Corp. and The Bank of Nova
Scotia.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit A.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.04(b).

 

“Auto-Reinstatement Letter of Credit” shall have the meaning specified in
Section 2.04(c).

 

“Bank of America” shall have the meaning given such term in the preamble hereto.

 

“Base Rate” shall mean for any date a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate in effect on such day plus ½ of
1%, (ii) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”, and (iii) the Eurodollar
Rate plus 1%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Advance” shall mean an Advance that bears interest at a rate
determined by reference to the Base Rate in accordance with the provisions of
Article II.

 

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Advances.

 

“BGE” shall mean Baltimore Gas and Electric Company, a Subsidiary of Borrower.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

3

--------------------------------------------------------------------------------


 

“Bond Letter of Credit” shall mean any Letter of Credit issued to support
certain obligations to pay the principal of, interest on and/or purchase or
redemption price of Bonds.

 

“Bonds” shall mean industrial revenue bonds, pollution control revenue bonds (or
similar obligations, however designated) issued pursuant to an Indenture between
the Trustee and the Issuer named therein for which an LC Bank has issued or
intends to issue a Bond Letter of Credit.

 

“Borrower” shall mean Constellation Energy Group, Inc., a Maryland corporation.

 

“Borrower Materials” shall have the meaning specified in Section 5.03.

 

“Borrowing” shall mean a borrowing consisting of (i) simultaneous Advances of
the same Type and having the same interest period made by each of the Lenders
pursuant to Section 2.03 or (ii) a Swingline Advance.  All Advances (other than
Swingline Advances) of the same Type, having the same Interest Period and made
or Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.

 

“Borrowing Request” shall mean a request made pursuant to Section 2.03 in the
form of Exhibit B.

 

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the State of New York or the State of Maryland) on which
banks are open for business in New York, New York and Baltimore, Maryland;
provided, however, that, when used in connection with a Eurodollar Advance, the
term “Business Day” shall also exclude any day that is not a London Banking Day.

 

“Capitalization” shall mean the sum of (i) the aggregate of the capital stock,
including preferred and preference stock (but excluding treasury stock and
capital stock subscribed and unissued), and other equity accounts (including
retained earnings, paid-in capital and minority interest) of the Borrower and
its Subsidiaries as the same appears on its balance sheet prepared in accordance
with GAAP as of the date of determination, but including (without duplication
and except as expressly provided otherwise herein) Equity-Preferred Securities
of the Borrower and its Subsidiaries and excluding the effect on accumulated
other comprehensive income (loss) resulting from (A) Financial Accounting
Statement No. 133 (Accounting for Derivative Instruments and Hedging Activities)
and (B) any pension and other post-retirement benefits liability adjustments
recorded in accordance with GAAP, and (ii) the amount of all Specified
Indebtedness of the Borrower and its Subsidiaries as of the same date.

 

“Cash Collateral Account” shall have the meaning specified in Section 6.02(b).

 

“Cash Equivalents” shall mean (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition;
(ii) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less

 

4

--------------------------------------------------------------------------------


 

than $500,000,000; (iii) commercial paper of an issuer rated at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (iv) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (ii) of this definition,
having a term of not more than 30 days with respect to securities issued or
fully guaranteed or insured by the United States government; (v) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(vi) securities with maturity of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (ii) of this definition; and (vii) shares
of money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (i) through (vi) of this definition.

 

“Change in Control” shall mean the occurrence of either of the following: 
(i) any entity, person (within the meaning of Section 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) either (A) acquires
shares of common stock of the Borrower in a transaction or series of
transactions that results in such entity, person or group becoming, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of more than 30% of the outstanding common stock of the Borrower, or
(B) acquires, by proxy or otherwise, the right to vote, for the election of
directors, for any merger, combination or consolidation of the Borrower, or for
any other matter or question, more than 30% of the then outstanding voting
securities of the Borrower (except where such acquisition is made by a person or
persons appointed by at least a majority of the board of directors of the
Borrower to act as proxy for any purpose); or (ii) the election or appointment
to the Borrower’s board of directors, within a twelve-month period, of persons
constituting more than 50% of the Borrower’s board of directors who were not
directors of the Borrower at the beginning of such twelve-month period, and
whose election or appointment was not approved by a majority of those persons
who were directors at the beginning of such period or whose appointment was
approved by persons so approved, where such newly elected or appointed directors
constitute more than 50% of the directors of the board of directors of the
Borrower.

 

“CHI” shall mean Constellation Holdings, Inc., a Subsidiary of Borrower.

 

“Closing Date” shall have the meaning specified in Section 3.01.

 

“CNEG” shall mean CNEGH Holdings, LLC, a Subsidiary of Borrower.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender (i) to make Advances under this Agreement as set forth in Schedule I
hereto, (ii) to refund or

 

5

--------------------------------------------------------------------------------


 

purchase participations in Swingline Advances pursuant to Section 2.03 and
(iii) to purchase participations in Letters of Credit pursuant to Section 2.04,
in each case, as such commitment may be permanently (A) terminated or reduced
from time to time pursuant to Section 2.10(a), (b) or (c), or (B) modified from
time to time pursuant to Section 8.04.

 

“Commitment Percentage” shall mean, as to any Lender as of any date of
determination, the percentage describing such Lender’s pro rata share of the
Commitments set forth in the Register from time to time.

 

“Commodities Group” shall mean Constellation Energy Commodities Group, Inc., a
Subsidiary of Borrower.

 

“Constellation Nuclear” shall mean Constellation Energy Nuclear Group, LLC, a
Maryland limited liability company.

 

“Convert”, “Conversion” and “Converted” each shall mean a conversion of 
Borrowings of one Type into Borrowings of another Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Borrowings
pursuant to the terms of this Agreement.

 

“Credit Documents” shall mean this Agreement, any Note, any Borrowing Request,
the Fee Letters and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto (but for the
avoidance of doubt, excluding any Related Documents).

 

“Custodian” shall mean, for any series of Bonds, any Person acting as bailee and
agent for the Administrative Agent (on behalf of the applicable LC Bank with
respect to such Bonds) under any Pledge Agreement or Indenture relating to such
Bonds.

 

“Debtor Relief Law” shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Defaulting Lender” shall mean, subject to Section 8.15(b), any Lender that, as
determined by the Administrative Agent, (i) has failed to perform any of its
funding obligations hereunder, including in respect of its Advances or
participations in respect of Letters of Credit or Swingline Advances, within
three Business Days of the date required to be funded by it hereunder, unless in
respect of such Advances, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (ii) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (iii) has failed, within
three Business Days after request by the Administrative Agent or an LC Bank, to
confirm in a manner satisfactory to the Administrative Agent or such LC Bank, as
applicable, that it will comply with its funding obligations, or (iv) has, or
has a direct or indirect parent company that has, (A) become the subject of a
proceeding under any

 

6

--------------------------------------------------------------------------------


 

Debtor Relief Law, (B) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (C) taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or the exercise of control
over such Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Designated Lender” shall have the meaning specified in Section 2.11(a).

 

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“EDFI” shall mean Électricité de France International, SA or any of its
affiliates.

 

“EDFI Put Options” shall mean the put options pursuant to which the Borrower or
its Subsidiaries could sell to EDFI assets having an aggregate value of up to
$2,000,000,000, in accordance with the terms described in the Master Put Option
and Membership Interest Purchase Agreement, dated as of December 17, 2008, by
and among the Borrower, EDF Development Inc., EDFI and Constellation Nuclear, as
amended.

 

“Eligible Assignee” shall mean any of the following entities: (i) a financial
institution organized under the laws of the United States, or any State thereof,
and having total assets in excess of $1,000,000,000; and (ii) a financial
institution organized under the laws of any other country that is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such financial institution is acting through a
branch or agency located in the United States.

 

“Equity-Preferred Securities” of any Person shall mean (i) debt or preferred
securities that are mandatorily convertible or mandatorily exchangeable into
common shares of such Person or other securities of such Person that comply with
clause (ii) of this definition and (ii) any other securities, however
denominated, including but not limited to trust originated preferred securities,
(A) issued by such Person or any Subsidiary of such Person, (B) that are not
subject to mandatory redemption or the underlying securities, if any, of which
are not subject to mandatory redemption (other than solely for Equity-Preferred
Securities or solely at the discretion of the issuer) prior to the date that is
91 days after the Termination Date, except as a result of a change of control,
asset sale or other event so long as any rights of the holders thereof upon the
occurrence of a change of control, asset sale or such other event shall be
subject to the prior repayment in full of the Advances and all other Obligations
that are accrued and payable and the termination of all Commitments, (C) that
are perpetual or do not mature prior to the date that is 91 days after the
Termination Date, (D) the indebtedness issued in connection with which,
including any guaranty, is subordinate in right of payment to the unsecured and
unsubordinated indebtedness of the issuer of such indebtedness or guaranty, and
(E) the terms of which permit

 

7

--------------------------------------------------------------------------------


 

the deferral of the payment of interest or distributions thereon until the date
that is 91 days after the Termination Date.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any successor statute) and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) which together with such Person is a single
employer within the meaning of Section 4001(b)(1) of ERISA or Section 414 of the
Code.

 

“ERISA Event” shall mean (i) (A) the occurrence of a Reportable Event or (B) the
satisfaction of the requirements of paragraph (1) of Section 4043(b) of ERISA
with respect to the Borrower or an ERISA Affiliate of the Borrower that is a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Title IV
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA of which the Borrower has actual knowledge will occur
with respect to such Title IV Plan within the following thirty (30) days;
(ii) the filing of an application for a minimum funding waiver with respect to a
Title IV Plan; (iii) the provision by the administrator of any Title IV Plan of
a notice of intent to terminate such Title IV Plan pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iv) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate of the Borrower
in the circumstances described in Section 4062(e) of ERISA; (v) the withdrawal
by the Borrower or any ERISA Affiliate of the Borrower from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (vi) the withdrawal by the Borrower or any ERISA
Affiliate of the Borrower from a Multiemployer Plan that results in a liability
to the Borrower or any ERISA Affiliate of the Borrower of at least $25,000,000;
(vii) the fulfillment of the conditions for the imposition of a lien under
Section 303(k) or 4068 of ERISA or Section 430(k) of the Code with respect to
any Title IV Plan; (viii) the adoption of an amendment to a Title IV Plan
requiring the provision of security to such Title IV Plan pursuant to
Section 307 of ERISA, the provision of security pursuant to
Section 206(g)(5)(A) of ERISA or Section 436(f)(1) of the Code, or the violation
of Section 206(g) of ERISA or Section 436 of the Code with respect to a Single
Employer Plan, or Section 305 of ERISA or Section 432 of the Code with respect
to a Multiemployer Plan; (ix) the institution by the PBGC of proceedings to
terminate a Title IV Plan or the appointment of a trustee to administer a Title
IV Plan pursuant to Section 4042 of ERISA, or any other event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan; or (x) the
reorganization (as described in Section 4241 of ERISA), the insolvency (as
described in Section 4245 of ERISA) or the termination of a Multiemployer Plan
that results in a liability to the Borrower or any ERISA Affiliate of the
Borrower of at least $25,000,000.

 

“Eurocurrency Liabilities” shall have the meaning specified in Regulation D of
the Board, as in effect from time to time.

 

“Eurodollar Advance” shall mean an Advance that bears interest at the Eurodollar
Rate in accordance with the provisions of Article II.

 

8

--------------------------------------------------------------------------------


 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Advances.

 

“Eurodollar Lending Office” shall mean, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto (or, if no such office is specified, its Domestic Lending
Office) or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” shall mean:

 

(i) for each Interest Period for each Eurodollar Advance made as part of the
same Borrowing, the rate of interest per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) equal to (A) the British Bankers Association’s
London interbank offered rate for deposits in dollars (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) two London Banking Days
prior to the first day of such Interest Period for dollar deposits with a term
equivalent to such Interest Period, or (B) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in dollars for delivery on the first day of
such interest period would be offered by Bank of America’s London branch to
major banks in the London interbank Eurodollar market at approximately
11:00 A.M. (London time) two London Banking Days prior to the first day of such
Interest Period for a term equivalent to such Interest Period.

 

(ii)                                  for any interest calculation with respect
to a Base Rate Advance on any date, the rate per annum equal to (A) BBA LIBOR,
at approximately 11:00 A.M. (London time) determined two London Banking Days
prior to such date for dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (B) if such published rate
is not available at such time for any reason, the rate per annum determined by
the Administrative Agent to be the rate at which deposits in dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Advance being made or maintained and with a term equal
to one month would be offered by Bank of America’s London branch to major banks
in the London interbank Eurodollar market at their request at the date and time
of determination.

 

“Eurodollar Reserve Percentage” of any Lender for each Interest Period for each
Eurodollar Advance shall mean the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement, without benefit
of or credit for proration, exemptions or offsets) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

 

“Event of Default” shall have the meaning specified in Section 6.01.

 

9

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” shall mean the $2,320,000,000 Second Amended and
Restated Credit Agreement, dated as of December 17, 2008, as amended, among the
Borrower, Wachovia Bank, National Association, as agent, and the other financial
institutions parties thereto.

 

“Extension of Credit” shall mean (i) the making of an Advance or (ii) (A) the
issuance of a Letter of Credit or (B) the amendment of any Letter of Credit
having the effect of increasing the maximum amount available to be drawn
thereunder.

 

“Facility Fee Rate” shall mean, at all times during which any Applicable Rating
Level is in effect, the rate per annum set forth below next to such Applicable
Rating Level:

 

Applicable
Rating
Level

 

Facility
Fee

 

1

 

0.20

%

2

 

0.25

%

3

 

0.35

%

4

 

0.45

%

5

 

0.60

%

6

 

0.75

%

 

A change in the Facility Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of announcement of a change in
any Reference Rating that results in a change in the Applicable Rating Level.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards to the next 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day by
the Federal Reserve Bank of New York, or, if such rate is not so released for
any day which is a Business Day, the arithmetic average (rounded upwards to the
next 1/100th of 1%), as determined by the Administrative Agent, of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” shall mean, collectively, (i) the Fee Letter, dated September 14,
2010, between the Borrower and Bank of America, (ii) the Fee Letter, dated
September 14, 2010, among the Borrower, The Bank of Nova Scotia and BNP Paribas
Securities Corp. and (iii) the Fee Letter, dated September 14, 2010, among the
Borrower, Banc of America Securities LLC, Citigroup Global Markets Inc. and RBS
Securities Inc., each as amended, modified or supplemented from time to time.

 

“Fitch” shall mean Fitch Ratings, Inc. or any successor thereto.

 

“Form 10-K” shall have the meaning given such term in Section 4.01(m).

 

10

--------------------------------------------------------------------------------


 

“Fronting Commitment” shall mean, with respect to each LC Bank, the commitment
of such LC Bank to issue Letters of Credit pursuant to Section 2.04, as such
commitment may be modified from time to time upon agreement between the Borrower
and such LC Bank.  As of the date hereof, the Fronting Commitment of each of
Bank of America, Citibank, N.A., The Royal Bank of Scotland plc, BNP Paribas and
The Bank of Nova Scotia is $550,000,000.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(i) with respect to an LC Bank, such Defaulting Lender’s Commitment Percentage
of the LC Outstandings other than LC Outstandings as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (ii) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Advances other than Swingline Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis, except as specified in any financial statements delivered
pursuant to Section 5.03.

 

“Governmental Approval” shall mean any authorization, consent, approval, license
or exemption of, registration or filing with, or report or notice to, any
Governmental Authority.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation of (i) the guaranteeing person or (ii) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (D) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term

 

11

--------------------------------------------------------------------------------


 

Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.  The amount of any
Guarantee Obligation of the Borrower or any of its Subsidiaries with respect to
Indebtedness of Unistar or any of its Subsidiaries shall be determined net of
the amount of any reimbursement obligations of EDF or any of its Affiliates and
any other shareholder of Unistar (each, an “Obligor”) owing to the Borrower or
such Subsidiary in respect of such Guarantee Obligation but only (i) if and for
so long as (A) the form of agreement evidencing such reimbursement obligation of
such Obligor is reasonably acceptable to the Administrative Agent, (B) such
Obligor is not in default in its obligations under such agreement, and (C) at
least two of the following long-term, senior unsecured non-credit enhanced debt
ratings are in effect with respect to such Obligor:  BBB- or higher by S&P, BBB-
or higher by Fitch and Baa3 or higher by Moody’s, and (ii) to the extent that
the net liability of the Borrower or any such Subsidiary for such Indebtedness
does not exceed, in the aggregate, the lesser of $800,000,000 and 50% of such
Indebtedness.

 

“Hazardous Substance” shall mean any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hedge Agreements” shall mean any (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements, (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk, (iii) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange rates and (iv) agreements (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements, each
with respect to, or involving the purchase, transmission, distribution, sale,
lease or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements.

 

“Hostile Acquisition” shall mean any Target Acquisition involving a tender offer
or proxy contest that has not been recommended or approved by the board of
directors (or similar governing body) of the person that is the subject of such
Target Acquisition.  As used herein, “Target Acquisition” shall mean any
transaction, or any series of related transactions, by which the Borrower and/or
any of its Subsidiaries directly or indirectly (i) acquires any ongoing business
or all or substantially all of the assets of any Person or division thereof,
whether through

 

12

--------------------------------------------------------------------------------


 

purchase of assets, merger or otherwise, (ii) acquires (in one transaction or as
the most recent transaction in a series of transactions) control of at least a
majority in ordinary voting power of the securities of a Person that has
ordinary voting power for the election of directors or (iii) otherwise acquires
control of a more that 50% ownership interest in any such Person.

 

“Indebtedness” shall mean, with respect to any Person at any date, without
duplication, (i) all indebtedness of such Person for borrowed money; (ii) all
obligations of such Person, issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business) which purchase price is due more
than one year from the date of incurrence of the obligation in respect thereof
or is evidenced by a note or other instrument; (iii) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit,
banker’s acceptances and similar instruments (in each case, whether or not
matured, but excluding up to $100,000,000 of such obligations to the extent
fully collateralized with cash or Cash Equivalents); (iv) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
including obligations so evidenced incurred in connection with the acquisition
of property, assets or business; (v) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (vi) Off-Balance Sheet Liabilities that exceed
$25,000,000 in the aggregate; (vii) indebtedness incurred in connection with a
Securitization of the Receivables of such Person, (viii) withdrawal liability
incurred under ERISA to any Multiemployer Plan by such Person or any of its
ERISA Affiliates; and (ix) all indebtedness of others of the type referred to in
(i) through (viii) as to which such Person has a Guarantee Obligation.

 

“Indenture” shall mean, for any series of Bonds, the indenture pursuant to which
such Bonds are issued and any supplement thereto relating to such Bonds.

 

“Information” shall have the meaning specified in Section 8.14(a).

 

“Interest Payment Date” shall mean, with respect to any Advance, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Advance had successive Interest
Periods of three months’ duration been applicable to any Advance and, in
addition, the date of any prepayment of each Advance or Conversion of any
Advance to an Advance of a different Type or having a new Interest Period.

 

“Interest Period” shall mean (i) as to any Eurodollar Advance, the period
commencing on the date of such Advance or the date of the Conversion of any
Advance into a Eurodollar Advance and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months thereafter, or such other period as
the Borrower and all the Lenders may agree in any specific instance, and (ii) as
to any Base Rate Advance, the period commencing on the date of such Advance or
the Conversion of any Advance into a Base Rate Advance and ending on the earlier
of (A) the Termination Date and (B) the last day of each fiscal quarter;
provided, however, that (x) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Eurodollar Advances only,

 

13

--------------------------------------------------------------------------------


 

such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(y) no Interest Period shall extend beyond the Termination Date.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuer” shall mean, for any series of Bonds, the issuer of such Bonds under the
applicable Indenture.

 

“Issuer Agreement” shall mean, for any series of Bonds, the agreement between
the applicable Issuer and the Borrower pursuant to which (i) the proceeds of
such Bonds are loaned by such Issuer to the Borrower, together with any
promissory note or other instrument evidencing the Indebtedness of the Borrower
under such agreement, or (ii) the Borrower agrees to pay the purchase price of,
or rent with respect to, the facilities financed or refinanced with the proceeds
of such Bonds.

 

“LC Bank” shall mean, as to any Letter of Credit, Bank of America, Citibank,
N.A., The Royal Bank of Scotland plc, BNP Paribas, The Bank of Nova Scotia or
any other Lender that agrees to issue a Letter of Credit pursuant to
Section 2.04, as applicable.

 

“LC Committed Amount” shall mean the amount of the aggregate Commitments, as the
same may be reduced or increased from time to time pursuant to Section 2.10.

 

“LC Outstandings” shall mean, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all Unreimbursed LC
Disbursements.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP
(if applicable to such Letter of Credit), such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” shall have the meaning given such term in the preamble hereto.

 

“Letter of Credit” shall mean a standby or direct-pay letter of credit issued by
an LC Bank pursuant to Section 2.04, in each case, as such letter of credit may
from time to time be amended, modified or extended in accordance with the terms
of this Agreement.

 

“Letter of Credit Application” shall mean, as to an LC Bank, an application and
agreement for the issuance or amendment of a Letter of Credit in the applicable
form for such LC Bank attached as Exhibit D, E, F, G or H (as applicable), or as
otherwise from time to time in use by such LC Bank.  Notwithstanding anything in
a Letter of Credit Application to the contrary, in the event of any conflict
between the terms of this Agreement and the terms of any Letter of Credit
Application, the terms of this Agreement shall control.

 

14

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.05(b).

 

“Lien” shall have the meaning specified in Section 5.02(a).

 

“Liquidity Report” shall mean, at any time, the general liquidity report or
reports produced for management of the Borrower that captures the major elements
of liquidity management for the Borrower and its Subsidiaries (excluding BGE and
its Subsidiaries) at such time for the period extending to at least the
Termination Date, and which may include items such as net available liquidity,
cash, forecasted sources and uses and the impact of stresses on these sources
and uses over the period from the date of this Agreement through the Termination
Date.  The form and content of such reports may change over time to reflect
management’s current view of its key liquidity reporting requirements that
enable the Borrower to best manage its liquidity adequacy but will in any event
provide information having a scope and level of detail similar to information
provided at or around such time to S&P, Fitch or Moody’s concerning the
Borrower’s and its Subsidiaries’ (other than BGE and its Subsidiaries) liquidity
management.

 

“London Banking Day” shall mean any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Majority Lenders” shall mean Lenders having Commitments representing in excess
of 50% of the aggregate Commitments or, if the Commitments have been terminated,
Lenders holding Outstanding Credits representing in excess of 50% of the
Outstanding Credits; provided that the Commitment of, and the portion of the
Outstanding Credits held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

 

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

 

“Material Adverse Change” shall mean any event, development or circumstance that
has had a material adverse effect on (i) the financial condition or financial
results of operations of the Borrower and its Subsidiaries taken as a whole on a
consolidated basis or (ii) the validity or enforceability of any of the Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder.

 

“Material Subsidiary” shall mean (i) each of BGE, CHI, Constellation Nuclear,
CNEG, NewEnergy, and Commodities Group and (ii) each other Subsidiary of the
Borrower that directly or indirectly holds an equity interest in BGE, CHI,
Constellation Nuclear, CNEG, NewEnergy or Commodities Group.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate of the
Borrower (i) is making or

 

15

--------------------------------------------------------------------------------


 

accruing an obligation to make contributions, or (ii) within any of the
preceding six plan years, made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for the employees of one or
more other Persons or (ii) was so maintained and in respect of which the
Borrower or any ERISA Affiliate of the Borrower would have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“NewEnergy” shall mean Constellation NewEnergy, Inc., a Subsidiary of Borrower.

 

“non-Defaulting Lender” shall mean, at the time of determination, a Lender that
is not a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning specified in Section 2.04(b).

 

“Non-U.S. Payee” shall have the meaning specified in Section 2.18(f).

 

“Note” shall mean a promissory note of the Borrower issued pursuant to
Section 2.06(e) at the request of a Lender, evidencing the Advances and in form
satisfactory to the Administrative Agent, as such promissory note may be
amended, modified, supplemented or replaced from time to time.

 

“Notice of Conversion” shall have the meaning assigned to that term in
Section 2.03(b).

 

“Obligations” shall mean, without duplication, all Outstanding Credits and all
other obligations of the Borrower to the Lenders and the Administrative Agent,
whenever arising, under the Credit Documents.

 

“Off-Balance Sheet Liability” of a Person shall mean any of the following
obligations not appearing on such Person’s balance sheet: (i) leveraged leases,
sale and leasebacks and other similar lease arrangements of such Person,
(ii) any liability under any so called “synthetic lease” transaction entered
into by such Person, and (iii) any obligation arising with respect to any other
transaction, in each case in clauses (i), (ii) and (iii), if and to the extent
that such obligation is recognized in accordance with GAAP as being the
functional equivalent of borrowing but that does not constitute a liability on
the balance sheet of such Person.

 

“Official Statement” shall mean, for any series of Bonds, the official
statement, reoffering circular or similar disclosure document (however
designated) relating to such Bonds and the applicable LC Bank with respect to
such Bonds, as amended and supplemented from time to time, and all documents
incorporated therein (or in any such supplement or amendment) by reference.

 

“Outstanding Credits” shall mean, on any date of determination, an amount equal
to (i) the aggregate principal amount of all Advances outstanding on such date
plus (ii) the LC Outstandings on such date.

 

16

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Collateral” shall mean (i) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within five years from the date of acquisition;
(ii) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of five years or less from the date of
acquisition issued by any Lender or by any commercial bank having combined
capital and surplus of not less than $500,000,000; (iii) commercial paper and
corporate debt obligations of an issuer rated at least A-2 by S&P or P-2 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper or corporate bond issuers generally, and maturing within five
years from the date of acquisition; (iv) repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (ii) of this
definition, having a term of not more than five years with respect to securities
issued or fully guaranteed or insured by the United States government;
(v) securities with maturities of five years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (vi) securities with maturity of five years or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (ii) of this
definition; (vii) shares of money market mutual or similar funds that invest
substantially all their assets in assets satisfying the requirements of
clauses (i) through (vi) of this definition or assets otherwise consistent with
the quality standards of cash equivalents described herein; and
(viii) asset-backed securities that (A) are rated at least A-2 by S&P or P-2 by
Moody’s, or carry an equivalent rating by a nationally recognized rating agency,
if both of the two named rating agencies cease publishing ratings of such
securities generally and (B) have a stated final maturity of not more than five
years from the date of acquisition.

 

“Permitted Securitization” shall mean (i) the transfer of the rights of BGE
under a qualified rate order to an Affiliate, (ii) the issuance of rate
stabilization bonds by an Affiliate of BGE, (iii) the creation of Liens on rate
stabilization property to secure the payment of the rate stabilization bonds by
an Affiliate of BGE, as contemplated by Sections 7-520 et. seq. of the Public
Utility Companies Article of the Annotated Code of Maryland) or any successor
provision of Maryland law and (iv) any other Securitization by BGE.

 

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, joint stock company, trust, association, company,
partnership or government, or any agency or political subdivision thereof.

 

“Plan” shall mean any material “employee benefit plan” (as defined in
Section 3(3) of ERISA) maintained by the Borrower or any ERISA Affiliate of the
Borrower.

 

“Platform” shall have the meaning specified in Section 5.03.

 

17

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean, for any series of Bonds, the pledge agreement or
custodian agreement (or similar agreement, however designated), among the
Administrative Agent, the Borrower and the applicable Custodian with respect to
such Bonds, setting forth certain terms relating to the pledge and/or ownership
of any such Bonds pending the remarketing thereof pursuant to the applicable
Remarketing Agreement.  Without limiting the foregoing, any Indenture that
contains the terms described in the preceding sentence shall also be considered
to be a “Pledge Agreement”.

 

“Proposed Increased Commitment” shall have the meaning specified in
Section 2.11(a).

 

“Public Lender” shall have the meaning specified in Section 5.03.

 

“Receivables” shall mean any accounts receivable, payment intangibles, notes
receivable, rights to receive future payments and related rights of any Person
(excluding dividends, distributions and other payment rights in respect of
equity interests), and any supporting obligations and other financial assets
related thereto (including all collateral securing such accounts receivables or
other assets, contracts and contract rights, all guarantees with respect
thereto, and all proceeds thereof) that are transferred, or in respect of which
security interests are granted in one or more transactions that are customary
for asset securitizations of such Receivables.

 

“Reference Rating” by S&P, Fitch or Moody’s shall mean, on any date of
determination, the most recently announced long-term, senior unsecured
non-credit enhanced debt rating of the Borrower issued by S&P, Fitch or Moody’s,
respectively.

 

“Register” shall have the meaning specified in Section 8.04(d).

 

“Related Documents” shall mean, for any series of Bonds, such Bonds and the
Indenture, the Issuer Agreement, any Remarketing Agreement and any Pledge
Agreement relating to such Bonds.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

 

“Remarketing Agent” shall mean, for any series of Bonds, any person acting in
the capacity of remarketing agent for such Bonds pursuant to a Remarketing
Agreement relating to such Bonds.

 

“Remarketing Agreement” shall mean, for any series of Bonds, any agreement or
other arrangement pursuant to which the applicable Remarketing Agent has agreed
to act in such capacity with respect to such Bonds tendered for purchase
pursuant to the applicable Indenture.

 

“Reportable Event” shall mean any event described in Section 4043(c) of ERISA,
other than an event (excluding an event described in Section 4043(c)(1) relating
to tax disqualification) with respect to which the thirty (30) day notice
requirement of such section has been waived.

 

18

--------------------------------------------------------------------------------


 

“Request for Issuance” shall mean a request made pursuant to Section 2.04(a) in
the form of Exhibit C.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. or any successor thereto.

 

“Securitization” shall mean any sale, assignment, conveyance, grant or
contribution, or series of related sales, assignments, conveyances, grants or
contributions, by any Person of Receivables (or purported sale, assignment,
conveyance, grant or contribution) to a trust, corporation or other entity,
where the purchase of such Receivables is funded or exchanged in whole or in
part by the incurrence or issuance by the purchaser, grantee or any successor
entity of indebtedness or securities that are to receive payments from, or that
represent interests in, the cash flow derived primarily from such Receivables.

 

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or any ERISA Affiliate of the Borrower and for no employees of any
Person other than the Borrower or such ERISA Affiliate or (ii) was so maintained
and in respect of which the Borrower or any ERISA Affiliate of the Borrower
would have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Specified Indebtedness” shall mean all Indebtedness of the Borrower and its
Subsidiaries, excluding, however, (i) Indebtedness incurred in connection with a
Permitted Securitization and (ii) Equity-Preferred Securities of the Borrower
and its Subsidiaries not to exceed 15% of Capitalization of the Borrower and its
Subsidiaries (calculated for purposes of this definition without regard to any
Equity-Preferred Securities of the Borrower and its Subsidiaries).

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than 50% of (i) the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether or not at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency) or (ii) other equity interest comparable to
that described in the preceding clause (i) is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries, or by
one or more other Subsidiaries.

 

“Swingline Advance” shall mean any swingline loan made by the Swingline Lender
to the Borrower pursuant to Section 2.03, and all such swingline loans
collectively as the context requires.

 

“Swingline Commitment” shall mean the lesser of (i) an aggregate principal
amount of $50,000,000 and (ii) the aggregate principal amount of the Unused
Commitments.

 

“Swingline Lender” shall mean Bank of America, in its capacity as Swingline
Lender.

 

“Swingline Outstandings” shall mean, at any time, the aggregate principal amount
of all Swingline Advances outstanding at such time.  The Swingline Outstandings
of any Lender at any time shall be its Commitment Percentage of the total
Swingline Outstandings at such time.

 

19

--------------------------------------------------------------------------------


 

“Termination Date” shall mean the earlier to occur of (i) October 15, 2013, and
(ii) the date of termination or reduction in whole of the Commitments in
accordance with this Agreement.

 

“Title IV Plan” shall mean a Single Employer Plan, Multiemployer Plan or
Multiple Employer Plan.

 

“Trustee” shall mean, for any series of Bonds, the person acting in the capacity
of trustee for the holders of such Bonds under the Indenture pursuant to which
such Bonds were issued.

 

“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Advances
comprising such Borrowing is determined. For purposes hereof, “Rate” shall mean
the Eurodollar Rate or the Base Rate.

 

“Unistar” shall mean UniStar Nuclear Energy, LLC, a Delaware limited liability
company.

 

“Unmatured Default” shall mean the occurrence and continuance of an event that,
with the giving of notice or lapse of time, or both, would constitute an Event
of Default (excluding any breach of Section 5.01(i), or Section 5.02(f), (g),
(h) or (i), or Section 5.03(a) (solely with respect to notices relating to a
breach of any of the foregoing specified sections of this Agreement or relating
to a breach of subsection (l) or (m) of Section 6.01).

 

“Unreimbursed LC Disbursement” shall mean the unpaid obligation (or, if the
context so requires, the amount of such obligation) of the Borrower to reimburse
an LC Bank for a payment made by such LC Bank under a Letter of Credit, but
shall not include any portion of such obligation that has been repaid with the
proceeds of Advances hereunder.

 

“Unused Commitment” shall mean, for any period from the date hereof to the
Termination Date, the amount by which (i) the sum of the aggregate Commitments
exceeds (ii) the daily average sum for such period of the aggregate principal
amount of Outstanding Credits.

 

“U.S. Payee” shall have the meaning specified in Section 2.18(f).

 

“wholly-owned Subsidiary” shall mean, with respect to any Person, a Subsidiary
of such Person all of the outstanding equity interests of which (other than
(i) director’s qualifying shares and (ii) shares issued to other Persons to the
extent required by applicable law) are owned by such Person or by one or more
wholly-owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall have the meaning specified in Part 1 of Subtitle E
of Title IV of ERISA.

 

Section 1.02.  Terms Generally.

 

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and

 

20

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation”. 
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.  References to any
document, instrument or agreement, including any Credit Document, shall be
deemed to include any amendment, restatement, modification, supplement or
replacement thereto entered into in accordance with the terms thereof and the
terms of the Credit Documents.  References to any Person shall include such
Person’s successors and permitted assigns.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision of
such Credit Document.  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower wishes to amend any covenant in
Article V or any related definition to eliminate the effect of any change in
GAAP occurring after the date hereof on the operation of such covenant (or if
the Administrative Agent notifies the Borrower that the Majority Lenders wish to
amend Article V or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Majority Lenders.

 

Section 1.03.  Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

Section 1.04.  Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Request for Issuance or Letter of Credit
Application related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II
THE CREDITS

 

Section 2.01.  Extensions of Credit.

 

(a)                                  Subject to the terms and conditions herein
set forth, each Lender agrees, severally and not jointly, to make Advances, at
any time and from time to time until the Termination Date, to the Borrower in an
aggregate principal amount at any time outstanding not to exceed such Lender’s
Commitment minus an amount equal to such Lender’s Commitment Percentage
multiplied by the Outstanding Credits at such time.

 

(b)                                 At no time shall the Outstanding Credits
exceed the aggregate Commitments.  The Borrower agrees to prepay Advances
(subject to payment of the breakage fee required

 

21

--------------------------------------------------------------------------------


 

pursuant to Section 8.05(b)(ii)), satisfy reimbursement obligations and/or
deposit funds in the Cash Collateral Account in respect of undrawn Letters of
Credit to the extent required to ensure compliance with this provision at all
times.

 

(c)                                  No more than ten Eurodollar Borrowings
shall be outstanding at any one time.

 

(d)                                 Within the foregoing limits, the Borrower
may borrow, pay or prepay, subject to the limitations set forth in Sections
2.12(a), and reborrow Advances hereunder, on and after the date hereof and prior
to the Termination Date, subject to the terms, conditions and limitations set
forth herein.

 

Section 2.02.  Advances.

 

(a)                                  Each Advance (other than Swingline
Advances, which shall be made by the Swingline Lender in accordance with
Section 2.03) shall be made as part of a Borrowing consisting of Advances made
by the Lenders ratably in accordance with their respective Commitments;
provided, however, that the failure of any Lender to make any Advance shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Advance required to be made by such other Lender).  The
Advances (other than Swingline Advances) comprising any Borrowing shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or an aggregate principal amount equal to the remaining
balance of the available Commitments).

 

(b)                                 Each Borrowing (other than with respect to
Swingline Advances) shall be comprised entirely of Eurodollar Advances or Base
Rate Advances, as the Borrower may request pursuant to Section 2.03. Each Lender
may at its option make any Eurodollar Advance by causing any domestic or foreign
branch or Affiliate of such Lender to make such Advance; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Advance in accordance with the terms of this Agreement.  Subject to
Section 2.01(c), Borrowings of more than one Type may be outstanding at the same
time.

 

(c)                                  Each Lender shall make each Advance to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Administrative Agent in New York, New York,
not later than 12:00 noon, and the Administrative Agent shall, by 2:00 P.M.,
credit the amounts so received to the account or accounts specified from time to
time in one or more notices delivered by the Borrower to the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.  Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with this subsection (c) and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
(without waiving any claim against such Lender for such Lender’s

 

22

--------------------------------------------------------------------------------


 

failure to make such portion available) severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Effective Rate; provided, however, that should both the Borrower
and such Lender repay the Administrative Agent in accordance with this sentence,
the Administrative Agent will forthwith return the amount in excess of the
portion due to it under this sentence to the Borrower.  If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.

 

Section 2.03.  Borrowing and Conversion Procedures; Swingline Advances.

 

(a)                                  In order to request a Borrowing, the
Borrower shall hand deliver or telecopy to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 10:00 A.M. three Business Days before such Borrowing, and (b) in the case
of a Base Rate Borrowing or a Swingline Advance, not later than 10:00 A.M. on
the Business Day of such Borrowing.  Such notice shall be irrevocable and shall
in each case specify (i) whether the Borrowing then being requested is to
comprise Eurodollar Advances or Base Rate Advances or will consist of a
Swingline Advance; (ii) the date of such Borrowing (which shall be a Business
Day) and the amount thereof; and (iii) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto, which shall not end after
the Termination Date.  If no election as to the Type of Borrowing is specified
in any such notice, then the requested Borrowing shall be a Base Rate
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  Each Swingline Advance shall be
made and maintained as a Base Rate Advance at all times.

 

(b)                                 The Borrower may on any Business Day, by
delivering a notice of conversion (a “Notice of Conversion”) to the
Administrative Agent not later than 10:00 A.M. on the third Business Day prior
to the date of the proposed Conversion, and subject to the provisions of
Sections 2.09 and 2.14, Convert any Borrowing of one Type or for one Interest
Period into a Borrowing of another Type or for another Interest Period (other
than Swingline Advances); provided, however, that any Conversion of any
Eurodollar Borrowing shall be made on, and only on, the last day of an Interest
Period.  Each such Notice of Conversion shall be in substantially the form of
Exhibit I hereto and shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Borrowings to be Converted, (iii) if
such Conversion will result in a Eurodollar Borrowing, the duration of the
Interest Period for such Eurodollar Borrowing, and (iv) the aggregate amount of
Borrowings proposed to be Converted.  If the Borrower shall not have provided a
Notice of Conversion with respect to any Eurodollar Borrowing on or prior to
10:00 A.M. on the third Business Day prior to the last day of the Interest
Period applicable thereto, in the case of a Conversion to or in respect of
Eurodollar Advances, or if an Event of Default shall have occurred and be
continuing on the third Business Day prior to the last day of the Interest
Period with respect to any Eurodollar Borrowing, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Borrowing will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Borrowing.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, no Borrowing shall be requested or Converted if the
Interest Period with respect thereto would end after the Termination Date.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.03 and of each Lender’s portion of the requested
Borrowing or Conversion.

 

(d)                                 Subject to the terms and conditions of this
Agreement, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, may in its sole discretion make
Swingline Advances to the Borrower from time to time from on or after the date
hereof through, but not including, the Termination Date; provided, that the
aggregate principal amount of all Swingline Outstandings (after giving effect to
any amount requested), shall not exceed the Swingline Commitment, and that the
Outstanding Credits of any Lender (after giving effect to any amount requested)
shall not exceed such Lender’s Commitment; and provided further, that the
Borrower shall not use the proceeds of any Swingline Advance to refinance any
outstanding Swingline Advance.  Each Swingline Advance shall be in an aggregate
principal amount of $5,000,000 or any larger multiple of $1,000,000 (except that
any such Swingline Advance may be in the aggregate amount of the unused
Swingline Commitment).  The Borrower shall repay to the Swingline Lender the
outstanding principal amount of all Swingline Advances on the earlier of (i) 10
Business Days after the date a Swingline Advance is made and (ii) the
Termination Date.  Within the foregoing limits, the Borrower may borrow, repay
and reborrow Swingline Advances, in each case under this Section 2.03.

 

(e)                                  Swingline Advances shall be refunded by the
Lenders on demand by the Swingline Lender.  Such refundings shall be made by the
Lenders in accordance with their respective Commitment Percentages and shall
thereafter be reflected as Advances of the Lenders on the books and records of
the Administrative Agent.  Each Lender shall fund its Commitment Percentage of
Advances required to repay Swingline Advances outstanding upon demand by the
Swingline Lender but in no event later than 1:00 P.M. (Charlotte, North Carolina
time) on the next succeeding Business Day after such demand is made.  No
Lender’s obligation to fund its Commitment Percentage of a Swingline Advance
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Advance, nor shall any Lender’s Commitment Percentage
be increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Advance.

 

(f)                                    The Borrower shall pay to the Swingline
Lender on demand, the outstanding principal amount of all Swingline Advances to
the extent amounts received from the Lenders are not sufficient to repay in full
the outstanding Swingline Advances requested or required to be refunded.  In
addition, the Borrower hereby authorizes the Administrative Agent to charge any
account maintained by the Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the
outstanding principal amount of such Swingline Advances to the extent amounts
received from the Lenders are not sufficient to repay in full the outstanding
principal amount of the Swingline Advances requested or required to be
refunded.  If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Commitment
Percentages (unless the amounts so recovered by or on behalf of the Borrower
pertain to a Swingline Advance extended after the occurrence and

 

24

--------------------------------------------------------------------------------


 

during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 5.03 and which
such Event of Default has not been waived in accordance with Section 8.08).

 

(g)                                 Each Lender acknowledges and agrees that its
obligation to refund Swingline Advances (other than Swingline Advances extended
after the occurrence and during the continuation of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 5.03 and which such Event of Default has not been waived in accordance
with Section 8.08) in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article III.  Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Advance pursuant to this Section, any
event described in Section 6.01(e) or (f) shall have occurred, each Lender will,
on the date the applicable Advance would have been made, purchase an undivided
participating interest in such Swingline Advance to be refunded in an amount
equal to its Commitment Percentage of the aggregate amount of such Swingline
Advance.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation, and upon receipt
of such amount the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Advance, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

Section 2.04.  Letters of Credit.

 

(a)                                  Upon the written request of the Borrower
and subject to the terms and conditions hereof, an LC Bank, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall issue
Letters of Credit hereunder for the account of the Borrower or any of its
Subsidiaries; provided that the Borrower shall be the account party for the
purposes of this Agreement and shall have the reimbursement obligations with
respect thereto.  Each Letter of Credit shall be issued in a form acceptable to
the issuing LC Bank.  Each Letter of Credit shall be issued (or the stated
maturity thereof extended or terms thereof modified or amended) on not less than
two Business Days’ (or such shorter period as may be agreed to by the Borrower
and the applicable LC Bank) prior notice thereof by delivery of (x) a Request
for Issuance of a Letter of Credit and (y) a Letter of Credit Application to
such LC Bank (with a copy to the Administrative Agent, which shall promptly
forward copies thereof to the Lenders).  Each such Request for Issuance shall
specify (i) the date (which shall be a Business Day) of issuance of such Letter
of Credit (or the date of effectiveness of such extension, modification or
amendment) and the stated expiry date thereof (which shall be no later than the
earliest to occur of (x) one year after the date of issuance (or later, with the
consent of the applicable LC Bank, subject to the limitation in clause
(y) below) and (y) the fifth Business Day preceding the Termination Date;
provided, that Auto-Extension Letters of Credit will be permitted, subject to
the limitation in clause (y) above and subsection (b) below), (ii) the proposed
stated amount of such Letter of Credit, (iii) the name and address of the
beneficiary of such Letter of Credit and (iv) a statement of drawing conditions
applicable to such Letter of Credit, and if such request for issuance relates to
an amendment or

 

25

--------------------------------------------------------------------------------


 

modification of a Letter of Credit, it shall be accompanied by the consent of
the beneficiary of the Letter of Credit thereto.  Each Request for Issuance of a
Letter of Credit shall be irrevocable unless modified or rescinded by the
Borrower not less than one Business Day prior to the proposed date of issuance
(or effectiveness) specified therein.  Unless the applicable LC Bank has
received written notice from any Lender or the Administrative Agent, at least
one Business Day prior to the requested date of issuance or amendment specified
in such Request for Issuance, that one or more applicable conditions contained
in Section 3.01 or 3.02 shall not then be satisfied, then, subject to the terms
and conditions hereof, the applicable LC Bank shall, not later than 12:00 noon
on such requested date, issue (or extend, amend or modify) such Letter of Credit
and provide notice and a copy thereof to the Borrower and to the Administrative
Agent, in each case in accordance with the LC Bank’s usual and customary
business practices.  The Administrative Agent shall furnish (i) to each Lender,
a copy of such notice and (ii) to each Lender that may so request, a copy of
such Letter of Credit.  The LC Bank shall provide to the Administrative Agent,
on a monthly basis, a list of the amounts and expiration dates of all undrawn
Letters of Credit, a copy of which list the Administrative Agent shall furnish
to each Lender that may so request.  No Letter of Credit shall be amended or
modified after issuance (i) other than in accordance with its terms, which terms
permit reductions by the beneficiary by delivery of a certificate attached to
such Letter of Credit, or (ii) without the prior written consent of the
Borrower, which consent may be sent by telecopy.

 

(b)                                 If the Borrower so requests in any Request
for Issuance or Letter of Credit Application, the applicable LC Bank shall issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such LC Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such LC Bank, the Borrower shall not be required to make a specific
request to such LC Bank for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) such LC Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than the day that is five Business Days
prior to the Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day); provided, however, that such LC Bank
shall not permit any such extension if (A) such LC Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of Section 2.04(a) or (d) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent that an Event of Default has occurred and is continuing.

 

(c)                                  If the Borrower so requests in any Request
for Issuance or Letter of Credit Application, the applicable LC Bank may, in its
sole discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by such LC Bank, the Borrower shall not be required to make a specific
request to such LC Bank to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, the Lenders shall be deemed
to have authorized (but may not require) such LC Bank to

 

26

--------------------------------------------------------------------------------


 

reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit; provided, however, that such LC Bank shall
not permit any such reinstatement if such LC Bank has determined that it would
not be permitted, or would have no obligation, at such time to reinstate such
Letter of Credit under the terms hereof (by reason of the provisions of the
first sentence of Section 2.04(d) or otherwise).

 

(d)                                 No Letter of Credit shall be requested,
issued, extended or reinstated hereunder if, after the issuance, extension or
reinstatement thereof, (i) the LC Outstandings would exceed the LC Committed
Amount, (ii) the Outstanding Credits would exceed the aggregate Commitments or
(iii) the LC Outstandings with respect to all Letters of Credit issued by any LC
Bank would exceed the Fronting Commitment of such LC Bank.  No LC Bank shall be
under any obligation to issue any Letter of Credit if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such LC Bank from issuing such Letter of Credit, (B) any law
applicable to such LC Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such LC
Bank shall prohibit, or request that such LC Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such LC Bank with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such LC Bank is not otherwise
compensated hereunder) not in effect on the date hereof, or shall impose upon
such LC Bank any unreimbursed loss, cost or expense that was not applicable on
the date hereof and that such LC Bank in good faith deems material to it,
(C) the issuance of such Letter of Credit would violate one or more policies of
such LC Bank or (D) any Lender is at that time a Defaulting Lender, unless the
such LC Bank has entered into arrangements, including the delivery of cash
collateral, satisfactory to such LC Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such LC Bank’s actual or potential Fronting
Exposure (after giving effect to Section 8.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LC Outstandings as to which such
LC Bank has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(e)                                  The Borrower hereby agrees to pay to the
Administrative Agent for the account of the applicable LC Bank, no later than
the second Business Day following demand made by such LC Bank or the
Administrative Agent, on and after the date on which such LC Bank shall pay any
amount under any Letter of Credit issued by it, a sum equal to the amount so
paid plus interest on such amount from the date so paid by such LC Bank until
repayment to such LC Bank in full at a fluctuating interest rate per annum equal
to the Base Rate plus the Applicable Margin for Base Rate Advances plus, if any
amount paid by such LC Bank under a Letter of Credit is not reimbursed by the
Borrower within when due (whether with the proceeds of Advances or otherwise),
2%.

 

(f)                                    If the Borrower shall not have reimbursed
the LC Bank for any Unreimbursed LC Disbursement by 10:00 A.M. on the second
Business Day following demand for payment by an LC Bank or the Administrative
Agent pursuant to subsection (e) above, then, unless the Borrower shall have
notified the Administrative Agent otherwise, the LC Bank shall promptly deliver
notice of such failure to reimburse to the Administrative Agent, and the
Borrower shall be deemed to have delivered to the Administrative Agent a
Borrowing Request for a Borrowing to be made on such date comprising Base Rate
Advances in an aggregate principal amount equal

 

27

--------------------------------------------------------------------------------


 

to the principal amount of such Unreimbursed LC Disbursement.  The
Administrative Agent shall deliver prompt notice of such Borrowing Request to
the Lenders, and each Lender shall make the Advance to be made by it in
connection with such Borrowing in accordance with Section 2.02(c); provided,
however, the proceeds of such Advances shall be credited solely to the account
of the applicable LC Bank in order to reimburse such LC Bank for such
Unreimbursed LC Disbursement.  If and to the extent that any Lender shall have
funded its participation in such Unreimbursed LC Disbursement pursuant to
subsection (h) below prior to the time that such Lender is required to fund its
Advance under this subsection (f) pursuant to a Borrowing made to reimburse such
Unreimbursed LC Disbursement, then such participation interest shall be deemed
to be such Lender’s Advance made as part of such Borrowing, and such Lender
shall have no further obligation to fund an Advance as part of such Borrowing. 
Notwithstanding anything to the contrary in this subsection (f), if the
conditions precedent to Extensions of Credit in Section 3.02 are not satisfied
on the date the Borrowing Request described above is deemed to be given by the
Borrower, then amounts funded by the Lenders under this subsection (f) will not
constitute Advances hereunder but will constitute participations purchased by
the Lenders in the applicable Unreimbursed LC Disbursement pursuant to
subsection (h) below.

 

(g)                                 Upon the issuance of any Letter of Credit by
an LC Bank, such LC Bank hereby sells and transfers to each Lender, and each
Lender hereby acquires from such LC Bank, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in and to
such Letter of Credit, including the obligations of such LC Bank under and in
respect thereof and the Borrower’s reimbursement and other obligations in
respect thereof, whether now existing or hereafter arising.

 

(h)                                 Each Lender, upon issuance of a Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the applicable LC Bank in such Letter of Credit and the rights and
obligations arising thereunder, in each case in an amount equal to its
Commitment Percentage of the obligations under such Letter of Credit, and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the applicable LC Bank therefor and
discharge when due, its Commitment Percentage of the obligations arising under
such Letter of Credit.  Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, if an LC Bank shall not have been
reimbursed in full for any payment made by such LC Bank under any Letter of
Credit on the date of such payment, such LC Bank shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Lender of such non-reimbursement and the amount thereof.  Upon receipt of such
notice from the Administrative Agent, each Lender shall pay to the
Administrative Agent for the account of such LC Bank an amount equal to such
Lender’s Commitment Percentage of such Unreimbursed LC Disbursement, plus
interest on such amount at a rate per annum equal to the Federal Funds Effective
Rate from the date of such payment by such LC Bank to the date of payment to
such LC Bank by such Lender.  All such payments by each Lender shall be made in
United States dollars and in same day funds not later than 3:00 P.M. on the
later to occur of (A) the Business Day immediately following the date of such
payment by such LC Bank and (B) the Business Day on which such Lender shall have
received notice of such non-reimbursement; provided, however, that if such
notice is received by such Lender later than 11:00 A.M. on such Business Day,
such payment shall be payable on the next Business Day.  Each Lender agrees that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  If a Lender shall have paid to such LC

 

28

--------------------------------------------------------------------------------


 

Bank its ratable portion of any Unreimbursed LC Disbursement, together with all
interest thereon required by the second sentence of this subsection (h), such
Lender shall be entitled to receive its ratable share of all interest paid by
the Borrower in respect of such Unreimbursed LC Disbursement.  If such Lender
shall have made such payment to such LC Bank, but without all such interest
thereon required by the second sentence of this subsection (h), such Lender
shall be entitled to receive its ratable share of the interest paid by the
Borrower in respect of such Unreimbursed LC Disbursement only from the date it
shall have paid all interest required by the second sentence of this subsection
(h).

 

(i)                                     The failure of any Lender to make any
payment to an LC Bank in accordance with subsection (f) or (h) above shall not
relieve any other Lender of its obligation to make payment, but neither such LC
Bank nor any Lender shall be responsible for the failure of any other Lender to
make such payment.  If any Lender shall fail to make any payment to an LC Bank
in accordance with subsection (f) or (h) above, then such Lender shall pay to
such LC Bank forthwith on demand such corresponding amount together with
interest thereon, for each day until the date such amount is repaid to such LC
Bank at the Federal Funds Effective Rate.  Nothing herein shall in any way
limit, waive or otherwise reduce any claims that any party hereto may have
against any non-performing Lender.

 

(j)                                     If any Lender shall fail to make any
payment to an LC Bank in accordance with subsection (f) or (h) above, then, in
addition to other rights and remedies that such LC Bank may have, the
Administrative Agent is hereby authorized, at the request of such LC Bank, to
withhold and to apply to the payment of such amounts owing by such Lender to
such LC Bank and any related interest, that portion of any payment received by
the Administrative Agent that would otherwise be payable to such Lender.  In
furtherance of the foregoing, if any Lender shall fail to make any payment to an
LC Bank in accordance with subsection (f) or (h) above, and such failure shall
continue for five Business Days following written notice of such failure from
such LC Bank to such Lender, such LC Bank may acquire, or transfer to a third
party acceptable to the Borrower, such acceptance, not to be unreasonably
withheld, in exchange for the sum or sums due from such Lender, such Lender’s
interest in the related Unreimbursed LC Disbursement and all other rights of
such Lender hereunder in respect thereof, without, however, relieving such
Lender from any liability for damages, costs and expenses suffered by such LC
Bank as a result of such failure, and prior to such transfer, such LC Bank shall
be deemed, for purposes of Section 2.16 and Article VI hereof, to be a Lender
hereunder owed an Advance in an amount equal to the outstanding principal amount
due and payable by such Lender to the Administrative Agent for the account of
such LC Bank pursuant to subsection (f) or (h) above.  The purchaser of any such
interest shall be deemed to have acquired an interest senior to the interest of
such Lender and shall be entitled to receive all subsequent payments that such
LC Bank or the Administrative Agent would otherwise have made hereunder to such
Lender in respect of such interest.

 

(k)                                  The payment obligations of the Borrower
under Section 2.04(e) in respect of any payment under any Letter of Credit shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, including, without
limitation, the following circumstances:

 

29

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of this Agreement or any other agreement or instrument relating thereto or to
such Letter of Credit;

 

(ii)                                  any amendment or waiver of, or any consent
to departure from, the terms of this Agreement or such Letter of Credit;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against any beneficiary,
or any transferee, of such Letter of Credit (or any Person for which any such
beneficiary or any such transferee may be acting), or any other Person, whether
in connection with this Agreement, the transactions contemplated thereby or by
such Letter of Credit, or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                                 payment in good faith by an LC Bank under a
Letter of Credit against presentation of a draft or certificate that does not
comply with the terms of such Letter of Credit;

 

(vi)                              any failure to issue a Letter of Credit (or
any amendment thereto) in accordance with the specifications set forth by the
Borrower pursuant to Section 2.04(a), provided that the Borrower may cause such
a Letter of Credit (or such amendment) to be replaced or rescinded if (A) it
provides written notice to the applicable LC Bank (which shall promptly forward
copies to the Administrative Agent for distribution to the Lenders) of any
discrepancy from such specifications within three Business Days after the
Borrower shall have received a copy of such Letter of Credit (or such
amendment), (B) such discrepancy is material and consequential, and (C) the
beneficiary of such Letter of Credit consents in writing to such replacement or
revocation;

 

(vii)                           any claim or potential claim for breach of
warranty by the applicable LC Bank, the Lenders or the Borrower against the
beneficiary of a Letter of Credit;

 

(viii)                        any action or inaction taken or not taken by an LC
Bank or any of its correspondents in connection with any Letter of Credit or any
sight draft, certificate or other document presented pursuant thereto, if taken
or not taken, as the case may be, in good faith and in conformity with
applicable law.

 

(l)                                     Without limiting any other provision of
this Section 2.04, for purposes of this Section 2.04 each LC Bank and any of its
respective correspondents:

 

(i)                                     may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized person of the Borrower;

 

(ii)                                  shall not be responsible for errors,
omissions, interruptions or delays in transmission or delivery of any message,
advice or document in connection with a Letter of Credit, whether transmitted by
courier or facsimile, or for errors in interpretation of technical terms or in
translation (and such LC Bank and its correspondents may transmit Letter of
Credit

 

30

--------------------------------------------------------------------------------


 

terms without translating them), other than those errors resulting from gross
negligence or willful misconduct of such LC Bank or such correspondent, as the
case may be, as determined by a final judgment of a court of competent
jurisdiction;

 

(iii)                               shall not be responsible, absent the gross
negligence or willful misconduct of such LC Bank or its correspondents, as
determined by a final judgment of a court of competent jurisdiction, for
verifying the identity or authority of any signer of, or the form, accuracy,
genuineness, falsification or legal effect of, any draft, certificate or other
document presented under any Letter of Credit if such draft, certificate or
other document on its face appears to be in order;

 

(iv)                              shall not be responsible for any acts or
omissions by, or the solvency of, the beneficiary of any Letter of Credit or any
other person or entity having any role in any transaction underlying such Letter
of Credit;

 

(v)                                 may accept or pay as complying with the
terms and conditions of any Letter of Credit, any draft, certificate or other
document appearing on its face (i) substantially to comply with the terms and
conditions of such Letter of Credit, (ii) to be signed or presented by, or
issued to any successor of, the beneficiary or any other person required or
authorized by such Letter of Credit to sign or present any sight draft,
certificate or other document under such Letter of Credit, including any
administrator, executor, personal representative, trustee in bankruptcy, debtor
in possession, liquidator, receiver, or successor by merger or consolidation, or
any other person or entity purporting to act as the representative of or in
place of any of the foregoing, or (iii) to have been signed, presented or issued
after a change of name of the beneficiary of such Letter of Credit;

 

(vi)                              may disregard any discrepancies known to it in
any Letter of Credit that do not reduce, in the good faith judgment of such LC
Bank or its correspondents, the value of the performance to the Borrower by the
beneficiary of such Letter of Credit in any transaction underlying such Letter
of Credit;

 

(vii)                           shall not be responsible for the effectiveness
or suitability of any Letter of Credit with respect to the Borrower’s purpose in
requesting such Letter of Credit;

 

(viii)                        shall not be liable to the Borrower for any
consequential or special damages, or for any damages resulting from any change
in the value of any goods or other property subject to or underlying any Letter
of Credit;

 

(ix)                                absent any gross negligence or willful
misconduct on part of such LC Bank or its correspondents, as determined by a
final judgment of a court of competent jurisdiction, may honor a previously
dishonored presentation under a Letter of Credit, whether pursuant to court
order, to settle or compromise any claim wrongfully dishonored, or otherwise,
and shall be entitled to reimbursement of amounts paid under such Letter of
Credit to the same extent as if such presentation had been honored initially;
and

 

(x)                                   may pay amounts owed to any paying or
negotiating bank (designated or permitted by the terms of any Letter of Credit)
claiming that it rightfully honored, under the laws

 

31

--------------------------------------------------------------------------------


 

or practices of the place where it is located, any sight draft, certificate or
other document presented under any Letter of Credit.

 

None of the circumstances described in this Section 2.04(l) shall subject such
LC Bank or any of its correspondents to any liability to the Borrower.

 

(m)                               The Borrower assumes all risks of the acts and
omissions of any beneficiary or transferee of any Letter of Credit.  Neither the
Administrative Agent, any LC Bank, the Lenders nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
liable or responsible for (i) the use that may be made of such Letter of Credit
or any acts or omissions of any beneficiary or transferee thereof in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by any LC
Bank against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (iv) any other circumstances
whatsoever in making or failing to make payment under a Letter of Credit, except
that the Borrower shall have the right to bring suit against the applicable LC
Bank, and the applicable LC Bank shall be liable to the Borrower, to the extent
of any direct, as opposed to consequential, damages suffered by the Borrower
that the Borrower proves were caused by the applicable LC Bank’s willful
misconduct or gross negligence, as determined by a final judgment of a court of
competent jurisdiction, including the applicable LC Bank’s willful failure to
make timely payment under such Letter of Credit following the presentation to it
by the beneficiary thereof of a draft and accompanying certificate(s) that
strictly comply with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, any LC Bank may accept sight
drafts and accompanying certificates presented under the Letter of Credit issued
by such LC Bank that appear on their face to be in order, without responsibility
for further investigation, regardless of any notice or information to the
contrary, and payment against such documents shall not constitute willful
misconduct or gross negligence by such LC Bank. Notwithstanding the foregoing,
no Lender shall be obligated to indemnify the LC Bank for damages caused by any
LC Bank’s willful misconduct or gross negligence, as determined by a final
judgment of a court of competent jurisdiction.

 

(n)                                 The Borrower acknowledges that the rights
and obligations of the applicable LC Bank under any Letter of Credit are
independent of the existence, performance or nonperformance of any contract or
arrangement underlying such Letter of Credit.  The applicable LC Bank may,
without incurring any liability to the Borrower or impairing its entitlement to
reimbursement under this Agreement, honor any Letter of Credit despite notice
from the Borrower of, and without any duty to inquire into, any defense to
payment or any adverse claims or other rights against the beneficiary of the
Letter of Credit or any other person.  The applicable LC Bank shall have no duty
to request or require the presentation of any document, including any default
certificate, not required to be presented under the terms and conditions of any
Letter of Credit.  The applicable LC Bank shall have no duty to seek any waiver
of discrepancies from the Borrower, nor any duty to grant any waiver of
discrepancies that the Borrower approves or requests.  The applicable LC Bank
shall have no duty to extend the expiration date or term of any Letter of Credit
or, except as provided under Section 2.04(k)(vi), to issue a replacement letter
of credit on or before the expiration date of such Letter of Credit or the end
of such term.  The

 

32

--------------------------------------------------------------------------------


 

applicable LC Bank shall not be liable to the Borrower under this
Section 2.04(n) for any action or inaction by it, unless such action or inaction
results from such LC Bank’s gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.

 

(o)                                 Unless otherwise expressly agreed by the
applicable LC Bank and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit, provided that, if the
Borrower wishes to opt out of Rule 3.14 of the ISP for a Letter of Credit, the
Borrower must so request in the Request for Issuance and Letter of Credit
Application for such Letter of Credit, and provided further that, if the
applicable LC Bank is not so instructed, then Rule 3.14 of the ISP shall be
deemed to apply to such Letter of Credit, and such Letter of Credit shall be
deemed outstanding as indicated in the last sentence of the definition of “LC
Outstandings”.

 

Section 2.05.  Fees

 

(a)                                  Facility Fee.  In consideration of the
Commitments being made available by the Lenders, the Borrower agrees to pay to
the Administrative Agent, for the pro rata benefit of the Lenders, a facility
fee equal to the Facility Fee Rate in effect from time to time multiplied by the
aggregate amount of the Commitments from time to time (regardless of usage),
payable in arrears on the last day of each March, June, September and
December during the term of such Lender’s Commitment and on the Termination
Date.

 

(b)                                 Letter of Credit Fee.  The Borrower agrees
to pay to the Administrative Agent for the account of each Lender a letter of
credit fee (the “Letter of Credit Fee”), at a rate per annum equal to the
Applicable Margin with respect to Eurodollar Advances on the daily average
amount of each such Lender’s Commitment Percentage multiplied by the LC
Outstandings, from the date hereof until the later to occur of the Termination
Date and the date on which no Letters of Credit in which such Lender is
obligated to participate are outstanding, payable in arrears on the last day of
each March, June, September and December during the term of such Lender’s
Commitment, and on such later date.

 

(c)                                  Additional Fees.  The Borrower shall pay to
the Administrative Agent, for its own account, and to the Arrangers, for their
own respective accounts, such other fees as are required to be paid to it under
the Fee Letters.  The Borrower shall pay to each LC Bank, for its own account,
such other fees relating to the issuance of Letters of Credit as have been or
may from time to time be agreed between them.

 

(d)                                 Nonrefundable; Basis for Calculation.  Once
paid, none of the facility fees, the Letter of Credit Fees or other fees
provided for in this Section 2.05 shall be refundable under any circumstances. 
All fees shall be computed on the basis of the actual number of days elapsed
over a year of 360 days.

 

Section 2.06.  Repayment of Advances; Evidence of Indebtedness.

 

(a)                                  The outstanding principal balance of each
Advance, together with accrued and unpaid interest thereon shall be due and
payable on the Termination Date.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness to
such Lender resulting from each Advance made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Advance made hereunder,
the Type of each Advance made and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to subsections (b) and (c) of this Section 2.06 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Advances and interest thereon in accordance with their terms.

 

(e)                                  Any Lender may request that its Advances be
evidenced by a Note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender.  Thereafter,
the Advances evidenced by such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 8.04) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 8.04, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such
Advances once again be evidenced as described in subsections (a) and (b) above.

 

Section 2.07.  Interest.

 

(a)                                  Subject to the provisions of subsection
(d) below and Sections 2.08, 2.09 and 2.14, the Advances comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days), at a rate per annum equal to
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 

(b)                                 Subject to the provisions of Sections 2.08,
the Advances comprising each Swingline Advance shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365/366 days) at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Advances.

 

(c)                                  Subject to the provisions of Section 2.08,
the Advances comprising each Base Rate Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 365/366 days)
at a rate per annum equal to the Base Rate plus the Applicable Margin.

 

(d)                                 Interest on each Advance shall be payable in
arrears on each Interest Payment Date applicable to such Advance except as
otherwise provided in this Agreement.

 

34

--------------------------------------------------------------------------------


 

(e)                                  The Borrower shall pay to the
Administrative Agent for the account of each Lender any costs actually incurred
by such Lender in connection with making or maintaining Extensions of Credit
hereunder that are attributable to such Lender’s compliance with regulations of
the Board requiring the maintenance of reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities.  Such costs shall be
paid to the Administrative Agent for the account of such Lender in the form of
additional interest on the unpaid principal amount of each Eurodollar Advance of
such Lender, from the date such Advance is made until such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Reserve Percentage of such Lender
for such Interest Period, payable on each Interest Payment Date for such
Advance.  Such additional interest shall be determined by such Lender and
notified to the Borrower through the Administrative Agent at least two Business
Days prior to the relevant Interest Payment Date, provided, that failure to so
notify the Borrower shall not constitute a waiver of such Lender’s right to
request and receive additional interest under this subsection (d).  A
certificate as to the amount of such additional interest, submitted to the
Borrower and the Administrative Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.  Each Lender claiming any
additional interest payable pursuant to this subsection shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional interest that may thereafter be due and payable and would not, in the
good faith determination of such Lender, be otherwise disadvantageous to such
Lender.

 

Section 2.08.  Default Interest.

 

Except as otherwise provided in Section 2.04(e), if and for so long as an Event
of Default shall have occurred and be continuing, each Advance outstanding
hereunder shall bear interest at the rate otherwise applicable to such Advance
plus 2%.  Without limiting the foregoing, if the Borrower shall default in the
payment of any amount becoming due hereunder (other than the principal amount of
any Advance), whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, the Borrower shall on demand from time to time from the
Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.07(c)) equal to the Base Rate plus the Applicable Margin for Base Rate
Advances plus 2%.

 

Section 2.09.  Alternate Rate of Interest.

 

In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined (i) that dollar deposits in the
principal amounts of the Eurodollar Advances comprising such Borrowing are not
generally available in the London interbank market or (ii) that reasonable means
do not exist for ascertaining the Eurodollar Rate, the Administrative Agent
shall, as soon as practicable thereafter, give telecopy notice of such
determination to the Borrower and the Lenders.  In the event of any such
determination under clause (i) or (ii) above,

 

35

--------------------------------------------------------------------------------


 

until the Administrative Agent shall have advised the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (x) any
request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03
shall be deemed to be a request for a Base Rate Borrowing and (y) each
Eurodollar Advance then outstanding will automatically, on the last day of the
then applicable Interest Period therefor, Convert into a Base Rate Advance.  In
the event the Majority Lenders notify the Administrative Agent that the rates at
which dollar deposits are being offered will not adequately and fairly reflect
the cost to such Lenders of making or maintaining Eurodollar Advances during any
Interest Period, the Administrative Agent shall notify the Borrower of such
notice and until the Majority Lenders shall have advised the Administrative
Agent that the circumstances giving rise to such notice no longer exist, (A) any
request by the Borrower for a Eurodollar Borrowing shall be deemed a request for
a Base Rate Borrowing and (B) each Eurodollar Advance then outstanding will
automatically, on the last day of the then applicable Interest Period therefor,
Convert into a Base Rate Advance.  Each determination by the Administrative
Agent hereunder shall be made in good faith and shall be conclusive absent
manifest error; provided that the Administrative Agent shall, upon request,
provide to the Borrower a certificate setting forth in reasonable detail the
basis for such determination.

 

Section 2.10.  Termination and Reduction of Commitments.

 

(a)                                  The Commitments shall automatically
terminate on the Termination Date.

 

(b)                                 Upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Commitments; provided, however, that (i) each partial reduction of
the Commitments shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $5,000,000, (ii) no such termination or reduction shall be
made that would reduce the aggregate Commitments to an amount (A) less than the
Outstanding Credits on the date of such termination or reduction (after giving
effect to Section 2.12(b)) or (B) less than $25,000,000, unless the result of
such termination or reduction referred to in this clause (B) is to reduce the
aggregate Commitments to $0 and (iii) the definition of “LC Committed Amount”
set forth in Section 1.01 shall be deemed amended to reflect an LC Committed
Amount equal to the aggregate Commitments following such reduction.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10(b) and of each Lender’s portion of any such termination or
reduction of the aggregate Commitments.

 

(c)                                  Each reduction in the Commitments hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments.  Once terminated, a Commitment may not be reinstated.  The Borrower
shall pay to the Administrative Agent for the account of the Lenders, on the
date of each termination or reduction of the Commitments, the fees payable on
the Commitments under Section 2.05 so terminated or reduced accrued through the
date of such termination or reduction.

 

Section 2.11.  Increase of the Commitments.

 

(a)                                  The Borrower may, from time to time,
provided that no Default or Event of Default has occurred and is continuing,
request by notice to the Administrative Agent, to

 

36

--------------------------------------------------------------------------------


 

increase the Commitments in minimum increments of $10,000,000, up to a maximum
aggregate amount (for all Commitments) of $500,000,000, by designating one or
more Eligible Assignees (each a “Designated Lender”) that agree to accept all or
a portion of such additional Commitments (the “Proposed Increased Commitment”),
provided, that (i) such notice shall be delivered in writing to the
Administrative Agent not earlier than 60 days prior to, nor later than 30 days
prior to the proposed effective date of such Commitment increase; (ii) each
Designated Lender shall be reasonably acceptable to the Administrative Agent,
the Swingline Lender and each LC Bank to the extent required for assignments
under Section 8.04(b); (iii) allocations of the Proposed Increased Commitment
among Designated Lenders shall be determined by the Administrative Agent and the
Borrower and (iv) the aggregate of all Proposed Increased Commitments shall not
exceed the amount of the requested Commitment increase.

 

(b)                                 The Administrative Agent shall promptly
notify the Designated Lenders of the proposed Commitment increase.  Each
Designated Lender shall notify the Administrative Agent by the date specified by
the Administrative Agent (which date shall be a Business Day) that either
(A) such Designated Lender declines to accept its additional Commitments or
(B) such Designated Lender consents to accept its additional Commitments.  Any
Designated Lender not responding on or prior to the date specified by the
Administrative Agent shall be deemed not to have consented to accept its
additional Commitments. The Administrative Agent shall, after receiving the
notifications from all of the Designated Lenders or following the date specified
in the notice to such Designated Lenders, whichever is earlier, notify the
Borrower and the Lenders of the results thereof and the effective date of any
additional Commitments.  The Borrower shall deliver a certificate signed by a
duly authorized officer of the Borrower to the Administrative Agent, dated as of
the effective date of such additional Commitments, stating that all conditions
precedent to an Extension of Credit set forth in Section 3.02 are true and
correct on and as of such effective date.

 

(c)                                  Promptly following the effective date of
any Commitment increase pursuant to this Section 2.11, (i) the Administrative
Agent shall distribute an amended Schedule I to this Agreement (which shall
thereafter be incorporated into this Agreement) to reflect any changes in
Lenders, the Commitments and each Lender’s Commitment Percentage as of such
effective date and (ii) the Borrower shall prepay the outstanding Borrowings (if
any) in full, and shall simultaneously make new Borrowings hereunder in an
amount equal to such prepayment, so that, after giving effect thereto, the
Borrowings are held ratably by the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment increase).  Prepayments made
under this clause (c) shall be subject to the reimbursement requirements of
Section 8.05(b), but shall not be subject to the notice requirements of
Section 2.14.

 

(d)                                 Notwithstanding any provision contained
herein to the contrary, from and after the date of any Commitment increase and
the making of any Advances on such date pursuant to clause (c)(ii) above, all
calculations and payments of fees and of interest on the Advances shall take
into account the actual Commitment of each Lender and the principal amount
outstanding of each Advance made by such Lender during the relevant period of
time.

 

37

--------------------------------------------------------------------------------

 


 

Section 2.12.  Prepayment.

 

(a)                                  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon
giving telecopy notice (or telephone notice promptly confirmed by telecopy) to
the Administrative Agent:  (i) before 10:00 A.M. three Business Days prior to
prepayment, in the case of Eurodollar Advances, and (ii) before 10:00 A.M. one
Business Day prior to prepayment, in the case of Base Rate Advances; provided,
however, that each partial prepayment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.

 

(b)                                 If at any time (i) the aggregate Outstanding
Credits exceed the aggregate Commitments or (ii) the aggregate LC Outstandings
exceed the LC Committed Amount, the Borrower shall pay or prepay so much of the
Borrowings and/or deposit funds in the Cash Collateral Account in respect of
undrawn Letters of Credit outstanding on such date, as applicable, as shall be
necessary in order that the Outstanding Credits will not exceed the Commitments
and the LC Outstandings will not exceed the LC Committed Amount.

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein.  All prepayments under this Section 2.12 shall be subject to
Section 8.05(b) but otherwise without premium or penalty.  All prepayments under
this Section 2.12 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

 

Section 2.13.  Reserve Requirements; Change in Circumstances.

 

(a)                                  Notwithstanding any other provision herein,
if after the date of this Agreement the enactment of any new law or regulation,
or any change in applicable existing law or regulation, or in the interpretation
or administration of the foregoing by any Governmental Authority charged with
the interpretation or administration thereof (whether or not having the force of
law), including, without limitation, all requests, rules, guidelines or
directives in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act regardless of the date enacted, adopted or issued, shall change
the basis of taxation of payments to any Lender hereunder (except for changes in
respect of taxes on the overall net income of such Lender or its lending office
imposed by the jurisdiction in which such Lender’s principal executive office or
lending office is located), or shall result in the imposition, modification or
applicability of any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender,
or shall result in the imposition on any Lender or the London interbank market
of any other condition affecting this Agreement, such Lender’s Commitment or any
Extension of Credit made by such Lender, and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Extension of Credit or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed in good faith by such Lender to be material, then the Borrower shall,
upon receipt of the notice and certificate provided for in Section 2.13(c),
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

38

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall have determined that the
adoption after the date hereof of any law, rule, regulation or guideline
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities or the adoption
after the date hereof of any other law, rule, regulation or guideline regarding
capital adequacy, or any change in any of the foregoing or in the interpretation
or administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
any Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, such Lender’s Commitment or the Extensions of
Credit made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s policies
and the policies of such Lender’s holding company with respect to capital
adequacy) by an amount deemed in good faith by such Lender to be material, then
from time to time such additional amount or amounts as will compensate such
Lender for any such reduction suffered will be paid by the Borrower to such
Lender.  For the avoidance of doubt, this Section 2.13(b) shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy.

 

(c)                                  A certificate of each Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender or its
holding company as specified in subsection (a) or (b) above, as the case may be,
and containing an explanation in reasonable detail of the manner in which such
amount or amounts shall have been determined, shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay each
Lender the amount shown as due on any such certificate delivered by it within 10
days after its receipt of the same.  Each Lender shall give prompt notice to the
Borrower of any event of which it has knowledge, occurring after the date
hereof, that it has determined will require compensation by the Borrower
pursuant to this Section 2.13.  If any such law, rule, regulation, guideline or
other change or condition described in this Section 2.13 shall later be held by
a court of competent jurisdiction to be invalid or inapplicable to the Borrower
or such Lender, such Lender shall promptly refund to the Borrower any amounts
previously paid by the Borrower to such Lender pursuant to this Section 2.13.

 

(d)                                 Failure on the part of any Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period; provided that such Lender shall not
be entitled to demand compensation hereunder if such demand is made more than 90
days following the later of such Lender’s incurrence or sufferance thereof and
such Lender’s actual knowledge of the event giving rise to such Lender’s rights
under this Section.  The protection of this Section shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition that shall have occurred or been imposed.

 

39

--------------------------------------------------------------------------------


 

(e)                                  Each Lender agrees that it will designate a
different lending office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Lender, be disadvantageous to such Lender.

 

Section 2.14.  Change in Legality.

 

(a)                                  Notwithstanding any other provision herein,
if the introduction of, or any change in, any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Advance or to give effect to its obligations
as contemplated hereby with respect to any Eurodollar Advance, then, by written
notice to the Borrower and to the Administrative Agent, such Lender may:

 

(i)                                     declare that Eurodollar Advances will
not thereafter be made by such Lender hereunder, whereupon any request for a
Eurodollar Borrowing shall, as to such Lender only, be deemed a request for a
Base Rate Advance unless such declaration shall be subsequently withdrawn (any
Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and

 

(ii)                                  require that all outstanding Eurodollar
Advances made by it be Converted to Base Rate Advances, in which event all such
Eurodollar Advances shall be automatically Converted to Base Rate Advances as of
the effective date of such notice as provided in subsection (b) below.

 

Prior to any Lender giving notice to the Borrower under this Section 2.14, such
Lender shall use reasonable efforts to change the jurisdiction of its Applicable
Lending Office, if such change would avoid such event of illegality and would
not, in the sole reasonable determination of such Lender, be otherwise
disadvantageous to such Lender.  In the event any Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal that
would otherwise have been applied to repay the Eurodollar Advances that would
have been made by such Lender or the Converted Eurodollar Advances of such
Lender shall instead be applied to repay the Base Rate Advances made by such
Lender in lieu of, or resulting from the Conversion of, such Eurodollar
Advances.

 

(b)                                 For purposes of this Section 2.14, a notice
by any Lender shall be effective as to each Eurodollar Advance, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Advance; in all other cases such notice shall be effective on the date of
receipt.

 

Section 2.15.  Pro Rata Treatment.

 

Except as required under Section 2.07(e), 2.13, 2.14, 2.18 or 8.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Advances, each payment of facility fees and Letter of
Credit Fees, each reduction of the Commitments and each Conversion of any
Advance by the Borrower shall be allocated pro rata among the Lenders in
accordance with their respective Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective Outstanding
Credits of the Lenders); provided further, that the provisions of this
Section shall not be construed to apply to any payment made by or on behalf of
the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of

 

40

--------------------------------------------------------------------------------


 

a Defaulting Lender).  For purposes of determining the available or used
Commitments at any time, the LC Outstandings shall be deemed to have utilized
the Commitments of the Lenders pro rata in accordance with their respective
Commitments.  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.  Notwithstanding the foregoing, in connection with an
extension of the Termination Date described in the last proviso in the first
sentence of Section 8.08(b), this Agreement may provide for an increase in or
otherwise different fees, margins and other amounts payable to the extending
Lenders relative to the amounts payable to Lenders that do not consent to the
extension.

 

Section 2.16.  Sharing of Setoffs.

 

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any
Extension of Credit, in any case as a result of which the unpaid principal
portion of its Extensions of Credit shall be proportionately less than the
unpaid principal portion of the Extensions of Credit of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Extensions of Credit of such other Lender, so that the
aggregate unpaid principal amount of the Extensions of Credit and participations
in the Extensions of Credit held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Extensions of Credit then
outstanding as the principal amount of its Extensions of Credit prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Extensions of Credit outstanding prior to such exercise
of banker’s lien, setoff or counterclaim or other event; provided, however,
that, (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.16 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), (y) the application of cash collateral provided for in
Section 6.02, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Commitment, including
pursuant to Section 2.19.  The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in an Extension
of Credit deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made an Extension of Credit in the amount of such participation.

 

Section 2.17.  Payments.

 

(a)                                  The Borrower shall make each payment
(including principal of or interest on any Borrowing, any fees, any
reimbursements in respect of Letters of Credit that have been paid by

 

41

--------------------------------------------------------------------------------


 

any Lender or other amounts) hereunder without setoff, counterclaim, defense,
recoupment or other deduction from an account in the United States not later
than 12:00 noon on the date when due in dollars to the Administrative Agent at
its offices specified in Section 8.01, in immediately available funds.

 

(b)                                 Whenever any payment (including principal of
or interest on any Borrowing, any fees, any reimbursements in respect of Letters
of Credit that have been paid by any Lender or other amounts) hereunder shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, if
applicable.

 

Section 2.18.  Taxes.

 

(a)                                  Any and all payments of principal and
interest on any Outstanding Credit, or of any fees or indemnity or expense
reimbursements by the Borrower hereunder (“Borrower Payments”) shall be made, in
accordance with Section 2.17, free and clear of and without deduction for any
and all current or future United States Federal, state and local taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
to such Borrower Payments, but only to the extent reasonably attributable to
such Borrower Payments, excluding (i) income taxes imposed on the net income of
the Administrative Agent or any Lender, (ii) franchise taxes imposed on the
Administrative Agent or any Lender, in each case by the jurisdiction under the
laws of which the Administrative Agent or such Lender is organized or doing
business through offices or branches located therein, or any political
subdivision thereof and (iii) any branch profit tax imposed by the United States
or any similar tax imposed by an other jurisdiction in which such Administrative
Agent or Lender is located (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Taxes”).  If the Borrower shall be required to deduct any Taxes from or in
respect of any sum payable hereunder to the Administrative Agent or any Lender,
(i) the sum payable shall be increased by the amount (an “additional amount”)
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.18), the
Administrative Agent or such Lender (as the case may be) shall receive an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 In addition, the Borrower shall pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or the Fee Letters (such taxes being “Other Taxes”).

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender (as the case may be) for the full amount of
Taxes and Other Taxes with respect to Borrower Payments paid by such person, and
any liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant United States

 

42

--------------------------------------------------------------------------------


 

Governmental Authority.  A certificate setting forth and containing an
explanation in reasonable detail of the manner in which such amount shall have
been determined and the amount of such payment or liability prepared by a Lender
or the Administrative Agent on their behalf, absent manifest error, shall be
final, conclusive and binding for all purposes.  Such indemnification shall be
made within 30 days after the date the Administrative Agent or the Lender, as
the case may be, makes written demand therefor; provided that the Borrower shall
not be required to compensate a Lender pursuant to this subsection (c) for any
amount of Taxes or Other Taxes incurred or assessed more than 180 days prior to
the date on which such Lender or Administrative Agent first notifies the
Borrower, as provided in this subsection (c), of such amounts payable.  If any
Taxes or Other Taxes for which the Administrative Agent or any Lender has
received indemnification from the Borrower hereunder shall be finally determined
to have been incorrectly or illegally asserted and are refunded to the
Administrative Agent or such Lender, the Administrative Agent or such Lender, as
the case may be, shall promptly forward to the Borrower any such refunded
amount.

 

(d)                                 As soon as practicable, but in any event
within 30 days, after the date of any payment of Taxes or Other Taxes by the
Borrower to the relevant United States Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in Section 8.01,
the original or a certified copy of a receipt issued by such United States
Governmental Authority evidencing payment thereof.

 

(e)                                  Without prejudice to the survival of any
other agreement contained herein, the agreements and obligations contained in
this Section 2.18 shall survive the payment in full of the principal of and
interest on all Extensions of Credit made hereunder.

 

(f)                                    Each of the Administrative Agent and each
Lender that is organized under the laws of a jurisdiction other than the United
States, any State thereof or the District of Columbia (a “Non-U.S. Payee”) shall
deliver to the Borrower and the Administrative Agent two copies of either United
States Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or
applicable successor forms, properly completed and duly executed by such
Non-U.S. Payee claiming complete exemption from, or reduced rate of, United
States Federal withholding tax on payments by the Borrower under this
Agreement.  Such forms shall be delivered by each Non-U.S. Payee on or before
the date it becomes a party to this Agreement (or, in the case of any Lender
that becomes a party to this Agreement pursuant to an Assignment and Assumption
(a “Transferee”), on or prior to the effective date of such Assignment and
Assumption) and on or before the date, if any, such Non-U.S. Payee changes its
Applicable Lending Office by designating a different lending office (a “New
Lending Office”).  In addition, each Non-U.S. Payee shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Payee.  Notwithstanding any other provision of this
Section 2.18(f), a Non-U.S. Payee shall not be required to deliver any form
pursuant to this Section 2.18(f) that such Non-U.S. Payee is not legally able to
deliver.  Each Lender or Administrative Agent that is organized under the laws
of the United States, any State thereof or the District of Columbia (a “U.S.
Payee”) shall on or prior to the date it becomes a party to this Agreement (or,
in the case of any Lender that becomes a party to this Agreement pursuant to an
Assignment and Assumption, on or prior to the effective date of such Assignment
and Assumption), and from time to time thereafter as requested in writing by the
Borrower, shall provide each of the Administrative Agent and the Borrower with
two original Internal Revenue

 

43

--------------------------------------------------------------------------------


 

Service Form W-9s, or any successor or other form prescribed by the United
States Internal Revenue Service, in each case properly completed and duly
executed, certifying that such Lender or Administrative Agent is exempt from or
not subject to United Stated backup withholding tax.

 

(g)                                 The Borrower shall not be required to
indemnify any Non-U.S. Payee, or to pay any additional amounts to any Non-U.S.
Payee, in respect of United States Federal, state or local withholding tax
pursuant to subsection (a) or (c) above to the extent that (i) the obligation to
withhold amounts with respect to United States Federal, state or local
withholding tax existed on the date such Non-U.S. Payee became a party to this
Agreement (or, in the case of a Transferee, on the effective date of the
Assignment and Assumption pursuant to which such Transferee becomes a Lender)
or, with respect to payments to a New Lending Office, the date such Non-U.S.
Payee designated such New Lending Office with respect to an Extension of Credit;
provided, however, that this clause (i) shall not apply to any Lender that
becomes a Lender or New Lending Office that becomes a New Lending Office as a
result of an assignment or designation made at the request of the Borrower; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or additional amounts any Lender, the Administrative Agent
or any Lender through a New Lending Office would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment or transfer to such Lender, the
Administrative Agent or such Lender making the designation of such New Lending
Office would have been entitled to receive in the absence of such assignment,
transfer or designation or (ii) the obligation to pay such additional amounts or
such indemnity payments would not have arisen but for a failure by such Non-U.S.
Payee to comply with the provisions of subsection (f) above or (h) below.

 

(h)                                 Any of the Administrative Agent or any
Lender claiming any indemnity payment or additional amounts payable pursuant to
this Section 2.18 shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
Applicable Lending Office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the good faith
determination of the Administrative Agent or such Lender (as the case may be),
be otherwise disadvantageous to such person.  Subject always to Section 2.18(i),
any of the Administrative Agent or any Lender claiming any indemnity payment or
additional amount payable pursuant to this Section 2.18 shall, upon request of
the Borrower, use reasonable efforts (consistent with legal and regulatory
restrictions) to obtain a refund of any Tax or Other Tax giving rise to such
indemnity payment or additional amount payable and shall pay any refund (after
deduction of any Tax or Other Tax paid or payable by the Administrative Agent or
such Lender as a result of such refund), not exceeding the increased amount paid
by the Borrower pursuant to this Section 2.18, to the Borrower, provided,
however, that (i) the Administrative Agent or Lender, as the case may be, shall
not be obligated to disclose to the Borrower any information regarding its tax
affairs or computations and (ii) nothing in this Section 2.18(h) shall interfere
with the right of the Administrative Agent or such Lender to arrange its tax
affairs as it deems appropriate.

 

(i)                                     Nothing contained in this Section 2.18
shall require the Administrative Agent or any Lender to make available to the
Borrower any of its tax returns (or any other information) that it deems to be
confidential or proprietary.

 

44

--------------------------------------------------------------------------------


 

Section 2.19.  Assignment of Commitments Under Certain Circumstances.

 

In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.13 or 2.14, or the Borrower shall be required to make
additional payments to any Lender under Section 2.09 or 2.18, or any Lender
shall be a Defaulting Lender, or any Lender shall not consent to an amendment
that requires the consent of such Lender and to which the Majority Lenders have
consented, the Borrower shall have the right, at its own expense, upon notice to
such Lender, to require such Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 8.04) all
such Lender’s interests, rights and obligations under this Agreement and the
other Credit Documents including without limitation in all interests in
outstanding Letters of Credit, to another Eligible Assignee identified by the
Borrower and approved by the Administrative Agent, the Swingline Lender and each
LC Bank to the extent required for assignments under Section 8.04(b), which
financial institution shall assume such obligations of such Lender for
consideration equal to the outstanding principal amount of such Lender’s
Advances, and if satisfactory arrangements are made for the payment to such
Lender of interest and fees accrued hereunder to the date of such transfer and
all other amounts payable hereunder to such Lender on or prior to the date of
such transfer, including, without limitation, amounts payable under
Section 8.05(b); provided that (i) no such assignment shall conflict with any
law, rule or regulation or order of any Governmental Authority, (ii) the
assignee or the Borrower, as the case may be, shall pay to the assignor in
immediately available funds on or prior to the date of such assignment the
principal of and interest accrued to the date of payment on the Extensions of
Credit made by such assignor hereunder and all other amounts accrued for its
account or owed to it hereunder and (iii), if the assignee is not a Lender prior
to such assignment, the Borrower shall have paid to the Administrative Agent an
administrative fee of $3,500 on or prior to the date of such assignment.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01.  Conditions Precedent to Effectiveness.

 

The obligation of each Lender to make its initial Advance, the obligation of the
LC Banks to issue the initial Letter of Credit and the obligation of the
Swingline Lender to make it initial Swingline Advance shall not become effective
unless on and as of the date hereof (the “Closing Date”) each of the following
conditions shall have been satisfied, and all documents required to be delivered
below shall be in form and substance satisfactory to the Administrative Agent
and each Lender:

 

(a)                                  The Administrative Agent shall have
received on or before the Closing Date the following, each dated the Closing
Date (except for the certificate of good standing and the financial statements
described below):

 

(i)                                     Counterparts of this Agreement, duly
executed by each Borrower, the LC Banks, the Lenders and the Administrative
Agent;

 

(ii)                                  Any Notes requested pursuant to
Section 2.06(e) at least two Business Days prior to the Closing Date, each duly
executed by the Borrower;

 

45

--------------------------------------------------------------------------------


 

(iii)                               Certified copies of the articles or
certificate of incorporation and bylaws of the Borrower, together with all
amendments and modifications thereto as of the date of delivery and a
certificate of good standing for the Borrower issued by the Secretary of State
of the state of its incorporation;

 

(iv)                              Certified copies (A) of the resolutions of the
Board of Directors of the Borrower granting authority to the Borrower’s officers
to execute this Agreement and (B) of all documents evidencing other necessary
corporate action and Governmental Approvals with respect to the execution,
delivery and performance by the Borrower of this Agreement;

 

(v)                                 A certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered by the Borrower thereunder (together with a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate in this clause).

 

(vi)                              A certificate of the Chief Financial Officer
or Treasurer of the Borrower, substantially in the form of Exhibit L hereto,
attached to which shall be a Liquidity Report prepared no more than 45 days
prior to the Closing Date;

 

(vii)                           Opinions of counsel for the Borrower,
substantially in the forms of Exhibits J-1 and J-2 hereto; and

 

(viii)                        Copies of the financial statements referred to in
Sections 5.03(b)(i) and 5.03(c)(i) for the most recent fiscal periods prior to
the Closing Date.

 

(b)                                 The Borrower shall have paid all fees and
expenses due and payable under the Fee Letters and this Agreement.

 

(c)                                  (i) The representations and warranties
contained in Article IV below shall be true and correct on and as of the Closing
Date, and (ii) no event shall have occurred and be continuing, or would result
from the execution and delivery of this Agreement or any other Credit Document,
that constitutes an Event of Default or that would constitute an Unmatured
Default; and the Borrower shall have delivered to the Administrative Agent a
certificate of an authorized officer of the Borrower, certifying as to the
foregoing.

 

(d)                                 The Administrative Agent shall have received
evidence satisfactory to it of the termination of the commitments under the
Existing Credit Agreement and the satisfaction of all obligations of the
Borrower thereunder (other than any such obligations that, by their terms,
survive the termination of such agreement).

 

Without limiting the generality of the provisions of the last paragraph of
Section 7.03, for purposes of determining compliance with the conditions
specified in this Section 3.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be

 

46

--------------------------------------------------------------------------------


 

consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 3.02.  Conditions Precedent to Each Extension of Credit.

 

The obligation of each Lender to make Advances to be made by it (including the
initial Advance to be made by it), the obligation of each LC Bank to issue
Letters of Credit (including the initial Letter of Credit to be issued by it) or
to amend any such Letter of Credit so as to increase the stated amount thereof
and the obligation of the Swingline Lender to make any Swingline Advance shall
be subject to the further conditions precedent that on the date of such
Extension of Credit, the following statements shall be true (and each of the
giving of the applicable notice or request by the Borrower with respect to such
Extension of Credit and the acceptance of such Extension of Credit shall
constitute a representation and warranty by the Borrower that, on the date of
such Extension of Credit, such statements are true):

 

(a)                                  The representations and warranties
contained in Section 4.01 (other than those set forth in the last sentence of
subsection (f) and in subsection (m) thereof) are correct on and as of the date
of such Extension of Credit, before and after giving effect to such Extension of
Credit and to the application of the proceeds therefrom, as though made on and
as of such date; and

 

(b)                                 No event has occurred and is continuing or
would result from such Extension of Credit, or from the application of the
proceeds therefrom, that constitutes an Event of Default or, except in the case
of a Borrowing that would not increase the aggregate principal amount of
Outstanding Credits, an Unmatured Default.

 

Section 3.03.  Conditions to Issuance of All Bond Letters of Credit.

 

The obligation of an LC Bank to issue any Bond Letter of Credit in connection
with any series of Bonds shall be subject to the satisfaction of the conditions
precedent set forth in Section 3.02 and each of the further conditions precedent
set forth below.

 

(a)                                  Documents.  On or prior to the date of such
issuance, the Administrative Agent shall have received the following, in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable LC Bank with respect to such Bonds:

 

(i)                                     counterparts of any Pledge Agreement
relating to such Bonds, duly executed by the Borrower, the Administrative Agent
and the applicable Custodian;

 

(ii)                                  certified copies of the applicable Related
Documents (which, in the case of the applicable Bonds, may be a specimen of such
Bonds), other than any Pledge Agreement delivered pursuant to clause (i) above;

 

(iii)                               certified copies of the resolutions of the
Board of Directors of the Borrower providing for the basis for authorization of
the Related Documents to which the Borrower is a party in connection with such
Bond Letter of Credit, and of all documents evidencing other necessary corporate
action and Governmental Approvals, if any, with respect to such Related
Documents;

 

47

--------------------------------------------------------------------------------


 

(iv)                              if such Bond Letter of Credit is to be issued
on or about the date of issuance of the applicable Bonds, a certificate of the
Secretary or Assistant Secretary of the Borrower certifying the names and true
signatures of the officers of the Borrower authorized to sign any Related
Document to which the Borrower is a party in connection with such Bond Letter of
Credit and any other document to be delivered on behalf of the Borrower in
connection with the issuance of such Bond Letter of Credit (together with a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate in this clause);

 

(v)                                 a copy of the Official Statement relating to
the Bonds to be supported by such Bond Letter of Credit;

 

(vi)                              if a Pledge Agreement is being delivered
pursuant to clause (i) above, a certificate of an authorized officer of the
applicable Custodian certifying the names and true signatures of the officers of
such Custodian authorized to sign the applicable Pledge Agreement;

 

(vii)                           a certificate of an authorized officer of the
applicable Trustee certifying the names and true signatures of the officers of
such Trustee authorized to make drawings under such Bond Letter of Credit;

 

(viii)                        Favorable opinions of counsel to the Borrower and
the applicable Issuer, in each case, with respect to the Related Documents to
which each such Person is a party and such other matters as the Administrative
Agent and the applicable LC Bank may reasonably request, or if such opinions
were given with respect to such Related Documents prior to the date of issuance
of such Bond Letter of Credit, reliance letters from counsel to the Borrower and
the applicable Issuer permitting the applicable LC Bank to rely on such
opinions;

 

(ix)                                a reliance letter from bond counsel relating
to the Bonds to be supported by such Bond Letter of Credit permitting the
Lenders to rely on the approving opinion of bond counsel with respect to such
Bonds;

 

(x)                                   such other documents, certificates,
opinions, approvals and filings with respect to the applicable Related Documents
as the Administrative Agent or the applicable LC Bank may reasonably request in
writing.

 

(b)                                 Further Representations and Warranties.  On
the date of such issuance, the following statements shall be true and correct,
and the Administrative Agent shall have received on or before such date for the
account of the Bank a certificate signed by a duly authorized officer of the
Borrower, dated such date, stating that the following representations and
warranties are true and correct in all material respects on and as of such date,
as though made on and as of such date:

 

(i)                                     The execution, delivery and performance
by the Borrower of each Related Document to which the Borrower is a party in
connection with such Bond Letter of Credit, and the consummation of the
transactions contemplated thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate

 

48

--------------------------------------------------------------------------------


 

action, and do not contravene (i) the Borrower’s charter or by-laws or (ii) any
law or any material contractual restriction binding on or affecting the Borrower
or its Subsidiaries.

 

(ii)                                  Each Related Document to which the
Borrower is a party in connection with such Bond Letter of Credit has been duly
executed and delivered by the Borrower, and constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except to the extent that enforcement may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(iii)                               No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery or performance by the Borrower of any Related
Document to which the Borrower is a party in connection with such Bond Letter of
Credit, except for such Governmental Approvals that will have been obtained and
will be in full force and effect on or prior to the date of execution and
delivery of such Related Documents.

 

(iv)                              No default has occurred and is continuing, or
would result from the execution, delivery or performance by the Borrower of this
Agreement, under the Bonds related to such Bond Letter of Credit or the other
Related Documents to which the Borrower is a party in connection with such Bond
Letter of Credit.

 

Section 3.04.  Reliance on Certificates.

 

The Lenders, the LC Banks, the Swingline Lender and the Administrative Agent
shall be entitled to rely conclusively upon the certificates delivered from time
to time by officers of Borrower as to the names, incumbency, authority and
signatures of the respective Persons named therein until such time as the
Administrative Agent may receive a replacement certificate, in form acceptable
thereto, from an officer of the Borrower identified to the Administrative Agent
as having authority to deliver such certificate, setting forth the names and
true signatures of the officers and other representatives of the Borrower
thereafter authorized to act on behalf of the Borrower.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.  Representations and Warranties of the Borrower.

 

The Borrower represents and warrants as follows:

 

(a)                                  The Borrower (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland (ii) is duly qualified and in good standing as a foreign corporation
authorized to do business in every jurisdiction where the failure to so qualify
results in a Material Adverse Change and (iii) has the requisite corporate power
and authority to own its properties and to carry on its business as now
conducted and as proposed to be conducted.

 

49

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and the other Credit Documents to which it is a
party are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) the Borrower’s charter
or by-laws or (ii) any law or any material contractual restriction binding on or
affecting the Borrower or its Subsidiaries, and do not result in or require the
creation of any Lien upon or with respect to any of the Borrower’s properties
(other than Liens required under Section 6.02(b)).

 

(c)                                  The Borrower (i) possesses good and
marketable title to all of its properties and assets, and (ii) owns or possesses
all licenses and permits necessary for the operation by it of its business as
currently conducted, except, in each of clauses (i) and (ii), to the extent that
the failure to do so would not have a Material Adverse Effect.

 

(d)                                 No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body is required for the due execution, delivery or performance by the Borrower
of this Agreement and the other Credit Documents to which it is a party.

 

(e)                                  This Agreement and the other Credit
Documents to which it is a party have been duly executed and delivered by the
Borrower and are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except to the extent that enforcement may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

(f)                                    The (i) audited consolidated balance
sheet of the Borrower and its Subsidiaries as at December 31, 2009, and the
related audited consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for the fiscal year then ended (copies of which have been
furnished to the Administrative Agent), (ii) unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of June 30, 2010 and the related
unaudited consolidated statements of income and cash flows for the six months
then ended (copies of which have been furnished to the Administrative Agent) and
(iii) each of the financial statements delivered by the Borrower pursuant to
Section 5.03(b) and Section 5.03(c) hereof fairly present in all material
respects in accordance with GAAP (subject, in the case of such unaudited
financial statements, to year-end adjustments and the absence of footnotes) the
financial condition of Borrower and its Subsidiaries as at such dates and the
results of the operations of Borrower and its Subsidiaries for the periods ended
on such dates.  Since December 31, 2009, there has been no Material Adverse
Change.

 

(g)                                 The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Extension of
Credit will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock.  After the making
of each Extension of Credit, Margin Stock will constitute less than 25 percent
of the assets of the Borrower and its Subsidiaries on a consolidated basis.

 

50

--------------------------------------------------------------------------------


 

(h)                                 The Borrower is not in violation of, and no
condition exists that with notice or lapse of time or both would constitute a
violation by the Borrower of, the Margin Regulations with respect to any
Extension of Credit hereunder.

 

(i)                                     The Borrower has filed or caused to be
filed all material Federal, state and local tax returns that to its knowledge
are required to be filed by it, and has paid or caused to be paid all material
taxes shown to be due and payable on such returns or on any assessments received
by it to the extent required to be paid pursuant to Section 5.01(a).

 

(j)                                     The Borrower is in compliance with all
laws (including ERISA and environmental laws), rules, regulations and orders of
any Governmental Authority applicable to it, except to the extent that the
Borrower’s failure to so comply does not result in a Material Adverse Change.

 

(k)                                  Except as does not result in a Material
Adverse Change, the Borrower and each ERISA Affiliate of the Borrower (i) have
not incurred any liability to the PBGC (other than for the payment of current
premiums that are not past due) with respect to any Title IV Plan, (ii) have not
incurred any Withdrawal Liability, and (iii) have not been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA.

 

(l)                                     Except as does not result in a Material
Adverse Change, no ERISA Event has occurred.

 

(m)                               Except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2009 (the
“Form 10-K”) and its Quarterly Report on Form 10-Q for the fiscal quarter ended
June 30, 2010, and all Periodic Reports on Form 8-K filed with the Securities
and Exchange Commission prior to the date hereof, copies of each of which have
been delivered to the Administrative Agent, there is no pending or, to the
Borrower’s knowledge, threatened action or proceeding affecting the Borrower or
any of its Subsidiaries before any court, governmental agency or arbitrator,
which materially adversely affects the financial condition of the Borrower and
its Subsidiaries taken as a whole, or the enforceability against the Borrower of
this Agreement and the other Credit Documents to which it is a party.

 

(n)                                 The Borrower is not an “investment company”
or a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

(o)                                 The proceeds of the Extensions of Credit
hereunder will be used in accordance with Section 5.01(h).

 

(p)                                 The Borrower has no secured Indebtedness,
except to the extent permitted under Section 5.02(a).

 

(q)                                 The Borrower is not in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound, which default results in a Material Adverse
Change.  No Unmatured Default or Event of Default presently exists and is
continuing.

 

51

--------------------------------------------------------------------------------


 

(r)                                    The financial statements, documents,
certificates and other written statements (other than any forecasts and
projections and Liquidity Reports) relating to the Borrower and its Subsidiaries
furnished to the Lenders by or on behalf of the Borrower in connection with the
transactions contemplated hereby, together with the information contained in the
Borrower’s most recent Form 10-K and in the Borrower’s reports filed with the
Securities and Exchange Commission (or any succeeding Governmental Authority)
subsequent to the filing of its most recent Form 10-K, taken as a whole and as
modified or otherwise supplemented by information so provided, does not contain
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not misleading at the time made in light of the circumstances when made.  All
forecasts and projections and Liquidity Reports, if any, that have been or will
be prepared by the Borrower and made available to the Administrative Agent or
any Lender in connection with this Agreement have been or will be prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time made in light of the circumstances when made (it being understood that
such projections are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, and that no assurance can be
given that the projections will be realized).

 

(s)                                  Since the date hereof there has been no
change to the charter or by-laws of the Borrower that materially adversely
affects the rights of the Lenders.

 

ARTICLE V

COVENANTS OF THE BORROWER

 

Section 5.01.  Affirmative Covenants.

 

The Borrower covenants that it will, and, other than in subsections (f) and
(h) below, will cause each Material Subsidiary to, so long as any amount owing
hereunder shall remain unpaid or any Lender shall have any Commitment hereunder,
unless the Majority Lenders shall otherwise consent in writing:

 

(a)                                  Payment of Taxes, Etc.  Pay and discharge
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and all lawful claims that, if unpaid,
might become a Lien upon any of its properties not permitted by
Section 5.02(a) except where the failure to do so would not result in a Material
Adverse Change; provided it shall not be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings.

 

(b)                                 Performance and Compliance with Other
Agreements.  Perform and comply with each of the material provisions of each
material indenture, credit agreement, contract or other agreement by which it is
bound, non-performance or non-compliance with which results in a Material
Adverse Change, except material contracts or other agreements being contested in
good faith.

 

(c)                                  Preservation of Corporate Existence,
Conduct of Business, Etc.  Preserve and maintain its corporate existence in the
jurisdiction of its incorporation, and qualify and remain

 

52

--------------------------------------------------------------------------------


 

qualified as a foreign corporation in good standing in each jurisdiction in
which such qualification is necessary or desirable in view of its business and
operations or the ownership of its properties, except where the failure to be so
qualified does not result in a Material Adverse Change; provided that the
Borrower and any Material Subsidiary may consummate any merger, consolidation or
asset sale permitted hereunder.

 

(d)                                 Compliance with Laws, Business and
Properties.  Comply with the requirements of all applicable laws (including
ERISA and environmental laws), rules, regulations and orders of any Governmental
Authority, non-compliance with which results in a Material Adverse Change,
except laws, rules, regulations and orders being contested in good faith.  Other
than as mandatorily required by law or to the extent that failure to do so would
not result in a Material Adverse Effect, at all times maintain and preserve all
property material to the conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear and casualty and
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.

 

(e)                                  Maintenance of Insurance.  Maintain
insurance in effect at all times in such amounts and covering such risks as are
usually carried by companies of a similar size, engaged in similar businesses
and owning similar properties in the same general geographical area in which the
Borrower or such Material Subsidiary operates, either with responsible and
reputable insurance companies or associations, or, in whole or in part, by
establishing reserves of one or more insurance funds, either alone or with other
corporations or associations.

 

(f)                                    Maintenance of Licenses, Permits and
Registrations.  Other than as mandatorily required by law or to the extent that
failure to do so would not result in a Material Adverse Effect, maintain, and
cause each of its Subsidiaries to maintain, in effect at all times all material
licenses and permits from, and registrations with, any Governmental Authority or
any other Person necessary for the operation by the Borrower and its
Subsidiaries of their business.

 

(g)                                 Books and Records; Inspection Rights.  Keep
proper books of record and account in which entries shall be made of all
financial transactions and assets and business of the Borrower and the Material
Subsidiaries in accordance with GAAP.  At any reasonable time and from time to
time, permit the Administrative Agent or any Lender or any agents or
representatives thereof to examine and take down in writing any information
contained in the records and books of account of, and visit the properties of,
the Borrower or any Material Subsidiary and to discuss the affairs, finances and
accounts of the Borrower or any Material Subsidiary with any of their respective
officers.

 

(h)                                 Use of Proceeds.  Use the proceeds of
Extensions of Credit for (i) the issuance of Letters of Credit, (ii) working
capital purposes, including capital expenditures, for the Borrower and its
Subsidiaries, specifically excluding use of such proceeds for any Hostile
Acquisition, and (iii) as credit support for the Borrower’s commercial paper and
(iv) for general corporate purposes.

 

53

--------------------------------------------------------------------------------


 

(i)                                     Control of Purchased Bonds.  So long as
any Bond Letter of Credit issued for the account of the Borrower shall remain
outstanding, cause each Bond purchased with the proceeds of such Bond Letter of
Credit to be subject to the Lien of an applicable Pledge Agreement or otherwise
registered in the name of the applicable LC Bank, the Administrative Agent or
any nominee of such LC Bank or of the Administrative Agent pending the
remarketing of such Bonds pursuant to the applicable Remarketing Agreement and
the other applicable Related Documents; provided that such LC Bank and the
Administrative Agent agree that in the event such Bonds are remarketed, such
Bonds or certificates of indebtedness shall be released and delivered to the
Trustee.

 

Section 5.02.  Negative Covenants

 

The Borrower covenants that it will not, nor will it permit (x) any Subsidiary
of the Borrower other than BGE and its Subsidiaries (in the case of Sections
5.02(a) and (c)) or (y) any Material Subsidiary (in the case of Sections
5.02(b), (d) and (e)), to, so long as any amount owing hereunder shall remain
unpaid or any Lender shall have any Commitment hereunder, without the prior
written consent of the Majority Lenders:

 

(a)                                  Liens, Etc.  Create, incur, assume or
suffer to exist any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance, or any other similar type of preferential
arrangement in the nature of a security interest, upon or with respect to
(i) any equity interest in any Material Subsidiary or (ii) any of the properties
or rights of the Borrower or any Subsidiary of the Borrower (other than BGE and
its Subsidiaries; it being agreed that Constellation Nuclear and its
Subsidiaries are deemed Subsidiaries of the Borrower for purposes of this
subsection (a)), whether now owned or hereafter acquired, or collaterally assign
any right to receive income, services or property (any of the foregoing being
referred to herein as a “Lien”), except that the foregoing restrictions shall
not apply to Liens:

 

(i)                                     for taxes, assessments or governmental
charges, levies or fines (including such amounts arising under environmental
law) on property of the Borrower or any Material Subsidiary if the same shall
not at the time be delinquent or thereafter can be paid without a material
penalty, or are being contested in good faith and by appropriate proceedings;

 

(ii)                                  imposed by law, such as carriers’,
warehousemen’s, landlords’, repairmen’s, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business;

 

(iii)                               arising out of pledges or deposits under
worker’s compensation laws, unemployment insurance, compensation arrangements,
supplemental retirement plans not otherwise permitted under clause (xxi) below
or other social security or similar legislation;

 

(iv)                              to secure obligations with respect to any
(i) Hedge Agreement or other contract or agreement for the purchase,
transmission, transportation, distribution, sale, lease, storage or hedge of any
energy-related commodity or service (whether any such contract provides for
physical delivery), option (whether cash or financial)), bid, tender, contract
(other than contracts for the repayment of borrowed money), lease, trading
contract, surety or appeal bond, performance bond or similar bond or other
similar obligation made in the ordinary course of

 

54

--------------------------------------------------------------------------------


 

business, and (ii) reimbursement obligation in respect of letters of credit
issued to support the obligations described in the foregoing clause (i), in the
case of each of clause (i) and clause (ii), secured by Liens on assets
constituting (x) deposits or balances of cash and cash equivalents (including
those in any margin account), (y) Permitted Collateral and (z) revenues,
receivables, payments, general intangibles and rights under or related to any
such contract or agreement described in clause (i) in favor of any counterparty
under any such contract or agreement, any trading counterparty, brokerage,
clearing house, utility, systems operator, transmission provider, energy market
administrator and similar entity (for the avoidance of doubt, the ERCOT program
and any other similar agreement or arrangement, including with any Independent
System Operator, are permitted under this clause (iv));

 

(v)                                 to secure any obligation incurred solely for
the purpose of acquiring or financing the acquisition of equipment by the
Borrower or any Material Subsidiary in the ordinary course of business (with
equipment acquired in the ordinary course of business to include, without
limitation, items such as computer equipment, vehicles, office equipment and
communications equipment for the use of the Borrower and its Subsidiaries, and
to exclude, without limitation, items such as turbines, power plants,
interconnection facilities and transmission facilities) , and extensions of such
Liens; provided, that no such Lien shall exceed the fair market value of the
equipment acquired (as determined at the time of purchase) or extend to or cover
any property other than the equipment being acquired;

 

(vi)                              constituting attachment, judgment and other
similar Liens arising in connection with court proceedings to the extent not
constituting an Event of Default under Section 6.01(g);

 

(vii)                           constituting easements, exceptions,
restrictions, reservations, zoning restrictions and other similar encumbrances,
including for the purposes of roads, sewers, pipelines, transmission lines,
distribution lines, transportation lines or removal of minerals or timber or for
other like purposes or for the joint or common ownership and/or use of property,
rights of way, facilities and/or equipment, and defects, irregularities and
deficiencies in title of any property and/or rights of way, which in the
aggregate do not materially adversely affect the Borrower’s or any Material
Subsidiary’s use of its properties;

 

(viii)                        created by any Subsidiary of the Borrower in favor
of the Borrower or any wholly-owned Subsidiary of the Borrower;

 

(ix)                                on any assets and revenues of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or any of its Subsidiaries or becomes a Subsidiary of the Borrower or
any of its Subsidiaries, and which Lien is not created in contemplation of such
event;

 

(x)                                   created in the ordinary course of business
to secure liability to insurance carriers and Liens on insurance policies and
the proceeds thereof (whether accrued or not), rights or claims against an
insurer or other similar asset securing insurance premium financings;

 

(xi)                                in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

55

--------------------------------------------------------------------------------


 

(xii)                             in the nature of rights of setoff, bankers’
liens, revocation, refund, chargeback, counterclaim, netting of cash amounts or
similar rights as to deposit accounts, commodity accounts or securities accounts
or other funds maintained with a credit or depository institution;

 

(xiii)                          on assets securing other obligations of the
Borrower and its Subsidiaries (including project finance debt and acquisition
debt) if such obligations, calculated on a quarterly basis, are not greater than
17% of consolidated assets of the Borrower and its Subsidiaries (excluding BGE
and its Subsidiaries), as reflected on the then-most-recent quarterly balance
sheet of the Borrower, as adjusted to give pro forma effect to any acquisitions
of assets since the date of such balance sheet, and provided that, such
obligations of Constellation Nuclear and its Subsidiaries will be included in
such 17% basket only to the extent of the Borrower’s proportional interest in
Constellation Nuclear and its Subsidiaries, and provided further, that the
obligations in respect of any Securitization by any Person will be included in
such 17% basket in an amount equal to the principal amount of the Indebtedness
incurred in connection with such Securitization;

 

(xiv)                         consisting of pledges of Bonds arising out of any
Pledge Agreement and similar pledges of other industrial development, pollution
control or similar revenue bonds in connection with the remarketing of such
bonds;

 

(xv)                            created under Section 6.02(b) on the Cash
Collateral Account and similar cash collateralization obligations relating to
defaulting lenders and remedies upon default;

 

(xvi)                         to the extent constituting Liens, created in
connection with sales, transfers, leases, assignments or other conveyances or
dispositions of assets permitted under Section 5.02(c), including (x) Liens on
assets or securities granted or deemed to arise in connection with and as a
result of the execution, delivery or performance of contracts to purchase or
sell such assets or securities if such purchase or sale is otherwise permitted
hereunder, and (y) rights of first refusal, options or other contractual rights
or obligations to sell, assign or otherwise dispose of any interest therein,
which rights arise in connection with a sale, transfer or other disposition of
assets permitted hereunder;

 

(xvii)                      to the extent constituting Liens, arising under
leases or subleases, licenses or sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Borrower and
its Material Subsidiaries;

 

(xviii)                   to the extent constituting Liens, resulting from any
restriction on any equity interest (or project interest, interests in any energy
facility (including undivided interests)) of a Person providing for a breach,
termination or default under any owners, participation, shared facility, joint
venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of equity interest
(or project interest, interests in any energy facility (including undivided
interests)) of such Person, if a security interest or other Lien is created on
any such interest as a result thereof;

 

(xix)                           granted on any equity interest in Unistar,
provided that Unistar is primarily engaged at such time in financing,
developing, owning, and operating new nuclear projects in the United States and
Canada;

 

56

--------------------------------------------------------------------------------


 

(xx)                              granted on cash or cash equivalents to defease
or repay Indebtedness of the Borrower or any of its Subsidiaries no later than
60 days after the creation of such Lien;

 

(xxi)                           permitted under Section 5.02(d)(v);

 

(xxii)                        existing on any asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries and not created in
contemplation of such acquisition; or

 

(xxiii)                     to the extent constituting Liens, (A) any right
reserved to or vested in any municipality or other governmental or public
authority (1) by the terms of any right, power, franchise, grant, license or
permit granted or issued to the Borrower or its Subsidiaries or (2) to purchase
or recapture or to designate a purchaser of any property of the Borrower or its
Subsidiaries; (B) rights reserved to or vested in any municipality or other
governmental or public authority to control or regulate any property of the
Borrower or its Subsidiaries or to use such property in a manner that does not
materially impair the use of such property for the purposes for which it is held
by the Borrower or its Subsidiaries;  and (C) Liens securing obligations or
duties of the Borrower or its Subsidiaries to any municipality or other
governmental or public authority that arise out of any franchise, grant, license
or permit and that affect any property of the Borrower or its Subsidiaries.

 

(b)                                 Mergers, Etc. Merge or consolidate with any
Person, unless:

 

(i)                                     in the case of any such merger or
consolidation involving the Borrower, the surviving or resulting entity is
(A) the Borrower or (B) with the written consent of all of the Lenders, a
Subsidiary of the Borrower; provided that such Subsidiary of the Borrower
expressly assumes in writing all of the obligations of the Borrower under this
Agreement and the other documents executed and delivered in connection therewith
and executes and delivers such other documents, instruments, certificates and
opinions as the Administrative Agent may reasonably request;

 

(ii)                                  in the case of any such merger or
consolidation involving a Material Subsidiary, the surviving or resulting entity
is a wholly-owned Subsidiary of the Borrower; and

 

(iii)                               immediately after giving effect thereto no
Event of Default or Unmatured Default shall have occurred and be continuing.

 

(c)                                  Sale of Assets, Etc. Sell, transfer, lease
(other than operating leases), assign (other than a collateral assignment) or
otherwise convey or dispose of (x) any equity interest in any Material
Subsidiary (other than to the Borrower or to any other wholly-owned Subsidiary
or as required by law), or (y) any other assets of the Borrower or any
Subsidiary of the Borrower (other than BGE and its Subsidiaries; it being agreed
that Constellation Nuclear and its Subsidiaries are deemed Subsidiaries of the
Borrower for purposes of this subsection (c)), whether now owned or hereafter
acquired, in any single or series of transactions, whether or not related,
except, in the case of the assets described in clause (y):

 

(i)                                     the sale or other disposition of
electricity, capacity, natural gas and other commodities and related and
ancillary services, and assets, and any other inventory or contracts

 

57

--------------------------------------------------------------------------------


 

related to the foregoing, and the sale or other disposition of fuel or emission
credits and any other assets in the ordinary course of business;

 

(ii)                                  the sale or other disposition of obsolete,
damaged, surplus or worn out property and other assets (including inventory) in
the ordinary course of business;

 

(iii)                               the sale of any investment in any security
with a maturity of less than one year;

 

(iv)                              the abandonment or disposition of patents,
trademarks or other intellectual property that are, in the Borrower’s reasonable
judgment, no longer economically practicable to maintain or useful in the
conduct of the business of the seller;

 

(v)                                 the sale or disposition of any asset if such
proceeds are redeployed in the business of the Borrower or its Subsidiaries
within 12 months from the date of such sale or disposition, as the case may be;

 

(vi)                              any transfers or dispositions of assets to the
Borrower or any wholly-owned Subsidiary of the Borrower (other than BGE); or

 

(vii)                           any disposition of a leasehold interest (in the
capacity of lessee) in any real or personal property in the ordinary course of
business;

 

(viii)                        any license or sublicense of intellectual property
that does not interfere with the business of the Borrower or any Material
Subsidiary;

 

(ix)                                sales or other dispositions of assets the
value of which, individually, or in the aggregate, does not exceed 15% of the
consolidated assets of the Borrower and its Subsidiaries (excluding BGE and its
Subsidiaries), net of assumed liabilities associated with the assets so sold or
disposed of, as reflected on the then-most-recent quarterly balance sheet of the
Borrower, as adjusted to give pro forma effect to any acquisitions of assets
since the date of such balance sheet, where the value of the assets being sold
or disposed of is the book value of such assets, provided, that any sale or
other disposition of assets of Constellation Nuclear or any of its Subsidiaries
will be included in the 15% basket only to the extent of the Borrower’s
proportional interest in Constellation Nuclear and its Subsidiaries;

 

(x)                                   any disposition of equity interests in
Unistar, provided that Unistar is primarily engaged at such time in financing,
developing, owning, and operating new nuclear projects in the United States and
Canada;

 

(xi)                                any sale or other disposition of assets
pursuant to the EDFI Put Options;

 

(xii)                             sales or dispositions of minority equity
interests in any Person not exceeding $10,000,000 in the aggregate in any
12-month period;

 

(xiii)                          any sale or disposition of assets subject to
taking or eminent domain or similar proceeding;

 

58

--------------------------------------------------------------------------------


 

(xiv)                         the sale or discount of accounts receivable
arising in the ordinary course of business in connection with the compromise,
write down or collection thereof;

 

(xv)                            transactions permitted under Section 5.02(b);

 

(xvi)                         the unwinding of any hedging contracts or
terminations of leases, subleases, licenses, sublicenses and other contracts
pursuant to their terms;

 

(xvii)                      Sales of Receivables pursuant to Securitizations not
otherwise prohibited hereunder;

 

(d)                                 Plans.

 

(i)                                     Engage in any “prohibited transaction,”
as such term is defined in Section 4975 of the Code or Section 406 of ERISA
(other than transactions that are exempt by ERISA, its regulations or its
administrative exemptions), with respect to any Plan that results in a Material
Adverse Change;

 

(ii)                                  Incur or permit any ERISA Affiliate of the
Borrower to fail to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code) for a Title IV Plan that results in a Material Adverse
Change;

 

(iii)                               Terminate, or permit any ERISA Affiliate of
the Borrower to terminate, any Title IV Plan, or permit the occurrence of any
event or condition that would cause a termination by the PBGC of any Title IV
Plan that results in a Material Adverse Change;

 

(iv)                              Withdraw or effect a partial withdrawal from
or permit any ERISA Affiliate of the Borrower to withdraw or effect a partial
withdrawal from, a Multiemployer Plan that results in a Material Adverse Change;

 

(v)                                 Permit any lien upon the property or rights
to property of the Borrower or any ERISA Affiliate of the Borrower under
Section 303(k) or 4068 of ERISA or Section 430 of the Code that results in a
Material Adverse Change; or

 

(vi)                              Incur any liability under ERISA, the Code or
other applicable law in respect of any Plan maintained for the benefit of
employees or former employees of the Borrower or an ERISA Affiliate of the
Borrower (other than liability to pay benefits, contributions, premiums or
expenses when due in the ordinary course of the operation of such Plan) that
results in a Material Adverse Change.

 

(e)                                  Nature of Business.  Alter the character of
its business from that of being predominantly in the energy business.

 

(f)                                    Amendments to Indenture.  So long as any
Bond Letter of Credit shall remain outstanding, amend, modify, terminate or
grant, or the permit the amendment, modification, termination or grant of, any
waiver under (or consent to, or permit or suffer to occur any action or omission
which results in, or is equivalent to, an amendment, modification, or grant of a
waiver under) any provisions of the applicable Indenture that would directly
affect the rights or

 

59

--------------------------------------------------------------------------------


 

obligations of the applicable LC Bank under the applicable Related Documents
without the prior written consent of such LC Bank, not to be unreasonably
withheld.

 

(g)                                 Official Statement.  So long as any Bond
Letter of Credit shall remain outstanding, refer to the applicable LC Bank in
the Official Statement with respect to the applicable Bonds or make any changes
in reference to such LC Bank in any revision, amendment or supplement without
the prior consent of such LC Bank, or revise, amend or supplement such Official
Statement without providing a copy of such revision, amendment or supplement, as
the case may be, to such LC Bank.

 

(h)                                 Use of Proceeds of Bond Letter of Credit. 
So long as any Bond Letter of Credit shall remain outstanding, permit any
proceeds of such Bond Letter of Credit to be used for any purpose other than the
payment of the principal of, interest on, redemption price of and purchase price
of the applicable Bonds.

 

(i)                                     Assignment of Related Documents or Lease
or Sale of Facilities.  So long as any Bond Letter of Credit shall remain
outstanding, assign or delegate all or any portion of the rights, duties and
obligations and the Borrower under the Related Documents.

 

Section 5.03.  Reporting Requirements.

 

The Borrower covenants that it will, so long as any amount owing hereunder shall
remain unpaid or any Lender shall have any Commitment hereunder, unless the
Majority Lenders shall otherwise consent in writing, furnish to the
Administrative Agent:

 

(a)                                  as soon as possible and in any event within
three Business Days after the occurrence of each Event of Default and each
Unmatured Default continuing on the date of such statement, the statement of the
chief financial officer or treasurer and assistant secretary of the Borrower
setting forth details of such Event of Default or Unmatured Default and the
action that the Borrower proposes to take with respect thereto;

 

(b)                                 as soon as practicable and in any event
within 60 days after the end of each quarterly period in each fiscal year,
(i) other than for the last quarterly period, a statement of income and
statement of retained earnings and a statement of changes in financial position
of the Borrower and its consolidated Subsidiaries for such period and (if
different) for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarterly period, setting forth
in each case in comparative form figures for the corresponding periods in the
preceding fiscal year with respect to said statements and as at the end of such
periods with respect to said balance sheet, all in reasonable detail and
certified by a financial officer of the Borrower as having been prepared in
accordance with generally accepted accounting principles consistently applied,
except as stated in such certification, subject to changes resulting from
year-end adjustments; provided that the Borrower may satisfy its obligation
under this subsection (b)(i) by delivering a copy of its report on Form 10-Q for
the applicable quarter; (ii) other than for the last quarterly period, a
certificate of the chief financial officer or treasurer of the Borrower, in the
form of Exhibit K, setting forth compliance with the financial covenant in
Section 5.04 hereof and stating that such officer has no knowledge that an Event
of Default or Unmatured Default

 

60

--------------------------------------------------------------------------------


 

has occurred and is continuing or a statement as to the nature thereof and the
action that the Borrower proposes to take with respect thereto; and (iii) a
certificate of the Chief Financial Officer or Treasurer of the Borrower, in the
form of Exhibit L, attached to which shall be a Liquidity Report prepared no
more than 60 days prior to the date of delivery of such certificate;

 

(c)                                  as soon as practicable and in any event
within 120 days after the end of each fiscal year, (i) a statement of income and
statement of earnings reinvested and a statement of changes in financial
position of the Borrower and its consolidated Subsidiaries for each year, and a
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year, setting forth in each case in comparative form corresponding figures
from the preceding annual audit, all in reasonable detail and reported on to the
Borrower by independent public accountants of recognized standing selected by
the Borrower whose report shall not reflect any scope limitation imposed by the
Borrower and who shall have authorized the Borrower to deliver such report
thereof; provided that the Borrower may satisfy its obligation under this
subsection (c) by delivering a copy of its Form 10-K for the applicable year and
(ii) a certificate of the Chief Financial Officer or Treasurer of the Borrower,
in the form of Exhibit K, setting forth compliance with the financial covenant
in Section 5.04 hereof and stating that said officer has no knowledge that an
Event of Default or an Unmatured Default has occurred and is continuing or, if
an Event of Default or an Unmatured Default applicable to the Borrower has
occurred and is continuing, a statement as to the nature thereof and the action
that the Borrower proposes to take with respect thereto;

 

(d)                                 as soon as possible and in any event within
three Business Days of the occurrence of a Material Adverse Change, the
statement of the chief financial officer or treasurer of the Borrower setting
forth the details of such change, the anticipated effects thereof and the action
that the Borrower proposes to take with respect thereto;

 

(e)                                  promptly and in any event within ten
Business Days after the occurrence of an ERISA Event that would reasonably be
expected to result in liability of at least $25,000,000, a written statement of
the action, if any, that the Borrower or an ERISA Affiliate has taken and
proposes to take with respect thereto;

 

(f)                                    promptly and in any event within ten
Business Days after receipt thereof by the Borrower or any ERISA Affiliate of
the Borrower, copies of each notice from the PBGC stating its intention to
terminate any Title IV Plan or to have a trustee appointed to administer any
such Title IV Plan;

 

(g)                                 promptly and in any event within ten
Business Days after receipt thereof by the Borrower or any ERISA Affiliate of
the Borrower from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of Withdrawal Liability by any such Multiemployer
Plan; provided that such Withdrawal Liability is at least $25,000,000, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan; provided that the amount of any resulting liability to
the Borrower or any ERISA Affiliate of the Borrower is at least $25,000,000, or
(iii) the amount of liability incurred, or that may be incurred, by the Borrower
or any ERISA Affiliate of the Borrower in connection with any event described in
clause (i) or (ii); provided that the amount of such liability is at least
$25,000,000;

 

61

--------------------------------------------------------------------------------


 

(h)                                 promptly upon request of the Lenders, copies
of each Schedule B (actuarial information) to the annual report (form 5500
Series) with respect to each Title IV Plan maintained by the Borrower or any of
its ERISA Affiliates that have been filed with the U.S. Department of Labor; and

 

(i)                                     such other information respecting the
business and the financial condition of the Borrower as any Lender may through
the Administrative Agent from time to time reasonably request.

 

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Administrative Agent
for purposes of this Section 5.03 when the Borrower sends to the Administrative
Agent notice (which may be by electronic mail) that such documents are so
available.  Documents required to be delivered pursuant to Section 5.03 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website at www.constellation.com, and
sends the Administrative Agent notice (which may be by electronic mail) of any
such posting, or (ii) on which such documents are (or are deemed to be)
delivered to the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the LC Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the LC Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 8.14);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

Section 5.04.  Specified Indebtedness to Capitalization.

 

The ratio of (i) Specified Indebtedness to (ii) Capitalization as of the last
day of each fiscal quarter of the Borrower shall be less than or equal to .65 to
1.0.

 

62

--------------------------------------------------------------------------------


 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01.  Events of Default.

 

Any of the following events shall constitute an Event of Default (“Event of
Default”) if it occurs and is continuing:

 

(a)                                  The Borrower shall fail to make (i) any
payment of principal of any Advance when due or any payment of its reimbursement
obligations under any Letter of Credit when due, or (ii) any payment of interest
thereon or any fees or other amounts payable under this Agreement within 10
Business Days after such interest, fees or other amounts shall have become due;
or

 

(b)                                 Any representation or warranty or written
statement made by the Borrower (or any of its officers) in any Credit Document
or in any schedule, certificate or other document delivered pursuant to or in
connection with any Credit Document shall prove to have been incorrect in any
material respect when made (other than any representation or warranty or written
statement made pursuant to Section 3.03); or

 

(c)                                  The Borrower shall (A) fail to perform or
observe the covenants set forth in Section 5.01, 5.02 or 5.03; provided that
(x) in the case of covenants set forth in Sections 5.01(g) and (h) (with the
exception of the use of proceeds for any Hostile Acquisition) and Sections
5.03(b) through (i) such failure shall remain unremedied for 10 days after
written notice thereof given by the Administrative Agent or any Lender to the
Borrower and (y) in the case of covenants set forth in Sections 5.01(a), (b),
(d), (e), (f) and (i) and Sections 5.02(f), (g), (h) and (i) such failure shall
remain unremedied for 30 days after written notice thereof given by the
Administrative Agent or any Lender to the Borrower or (B) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained
herein on its part to be performed or observed and any such failure shall remain
unremedied for 30 days after written notice thereof given by the Administrative
Agent or any Lender to the Borrower (and, in all cases set forth herein, if such
notice was given by a Lender, to the Administrative Agent); or

 

(d)                                 One or more Hedge Agreements of the Borrower
or any Material Subsidiary shall be terminated by a counterparty thereunder as a
result of a default on the part of, or other event with respect to, the Borrower
or such Material Subsidiary (whether described as a default or an early
termination event, or in any other manner) resulting in payment obligations
(whether described as termination payments or close-out amounts, or in any other
manner) on the part of the Borrower or such Material Subsidiary exceeding
$150,000,000 in the aggregate, and such amount shall not be paid when due (after
any applicable grace period) (unless the subject of a good faith dispute); or

 

(e)                                  (i) The Borrower or any of its Material
Subsidiaries shall fail to pay any principal, premium or interest on any
Indebtedness having an outstanding principal amount in excess of $75,000,000 in
the aggregate for the Borrower and its Material Subsidiaries, when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or

 

63

--------------------------------------------------------------------------------


 

instrument relating to such Indebtedness, or (ii) the Borrower or any of its
Material Subsidiaries shall fail to perform or observe any term, covenant or
agreement on its part to be observed under any agreement or instrument relating
to any such Indebtedness, when required to be performed or observed, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument, if the effect of such failure to perform or observe
is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment or pursuant to any notice of optional redemption with respect
thereto), prior to the stated maturity thereof; or

 

(f)                                    The Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due or shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors or shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property or the Borrower or any of its Material Subsidiaries shall take any
corporate action to authorize any of the actions described in this subsection
(f); or

 

(g)                                 Any proceeding shall be instituted against
the Borrower or any of its Material Subsidiaries seeking to adjudicate it as
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and such proceeding shall remain undismissed or
unstayed for a period of 120 days; or

 

(h)                                 A final judgment or order for the payment of
money of at least $75,000,000 shall be rendered against the Borrower or any of
its Material Subsidiaries and such judgment or order shall continue unsatisfied
and in effect for a period of 30 consecutive days (excluding therefrom any
period during which enforcement of such judgment or order shall be stayed,
whether by pendency of appeal, posting of adequate security or otherwise); or

 

(i)                                     Any ERISA Event shall have occurred with
respect to a Title IV Plan that results in a Material Adverse Change, and, 30
days after notice thereof shall have been given by the Borrower to the
Administrative Agent or any Lender, such ERISA Event shall still exist; or

 

(j)                                     This Agreement or any other Credit
Document shall fail to be in full force and effect (except in accordance with
the terms thereof) or the Borrower shall so assert; or

 

(k)                                  A Change in Control shall have occurred; or

 

(l)                                     any representation or warranty or
written statement made by the Borrower (or any of its officers) in connection
with any Related Document pursuant to Section 3.03 shall prove to have been
incorrect in any material respect when made; or

 

64

--------------------------------------------------------------------------------


 

(m)                               an “Event of Default” under and as defined in
any Indenture executed and delivered in connection with any Bond Letter of
Credit shall have occurred and be continuing.

 

Section 6.02.  Remedies.

 

(a)                                  If any Event of Default shall occur and be
continuing, then, and in any such event, (i) the Administrative Agent (A) shall
at the request, or may with the consent, of the Majority Lenders, by notice to
the Borrower, declare the obligation of each Lender to make Advances, the
Swingline Lender to make Swingline Advances and the LC Banks to issue Letters of
Credit to be terminated, whereupon the same shall immediately terminate; and/or
(B) shall at the request, or may with the consent, of the Majority Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable by the Borrower under this Agreement to be forthwith due and
payable, whereupon the Advances, all such interest and all such amounts shall
become and be immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrower; (ii) any LC Bank may issue a notice to the Borrower for and in
accordance with each outstanding Letter of Credit providing that such LC Bank’s
obligations under each such Letter of Credit shall terminate on the fifth
Business Day following the delivery of such notice; (iii) the Administrative
Agent, for the account of the applicable LC Bank, may, by notice to the
Borrower, give notice of the occurrence of an Event of Default to the Trustee
for each series of Bonds supported by a Bond Letter of Credit and instruct such
Trustee either to accelerate such Bonds, thereby causing such Bond Letter of
Credit to expire thereafter, per the terms of such Bond Letter of Credit, or to
effect a mandatory tender of such Bonds and (iv) the Administrative Agent, for
the account of the applicable LC Bank, may exercise any other rights or remedies
it may have under the Related Documents executed and delivered in connection
with any Bond Letter of Credit.  Notwithstanding anything in this Section 6.02
to the contrary, an Event of Default under any of (x) subsection (l) or (m) of
Section 6.01, or (y) subsection (c) of Section 6.01 resulting from a breach of
Section 5.01(i) or Section 5.02(f), (g), (h), or (i) or Section 5.03(a) (solely
with respect to notices relating to a breach of any of the foregoing specified
sections of this Agreement) shall not constitute an Event of Default for any
purpose of this Agreement except for the purpose of exercising the remedies
described in clauses (iii) and (iv) of this Section 6.02(a) and shall not give
the Administrative Agent the right to exercise any other remedy described in
this Section 6.02(a), unless the facts and circumstances underlying such Event
of Default give rise to another Event of Default otherwise described in
Section 6.01.  If any Event of Default described in subsection (f) or (g) of
Section 6.01 with respect to the Borrower shall occur and be continuing, then
(A) the obligation of each Lender to make Advances, the obligation of the
Swingline Lender to make Swingline Advances and the obligation of the LC Banks
to issue Letters of Credit shall automatically immediately terminate and (B) the
Advances, all interest thereon and all other amounts payable by the Borrower
under this Agreement shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

(b)                                 Cash Collateral Account.  Notwithstanding
anything to the contrary contained herein, no notice given or declaration made
by the Administrative Agent pursuant to this Section 6.02 shall affect the
obligation of the LC Banks to make any payment under any Letter of Credit in
accordance with the terms of such Letter of Credit; provided, however, that
(i) upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall at

 

65

--------------------------------------------------------------------------------


 

the request, or may with the consent, of the Majority Lenders, upon notice to
the Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash collateral account (the “Cash Collateral Account”) described
below equal to the aggregate maximum amount available to be drawn under all
Letters of Credit outstanding at such time and (ii) at any time that there shall
exist a Defaulting Lender, promptly upon (and in any case within 2 Business Days
after) the request of the Administrative Agent, any LC Bank or the Swingline
Lender, the Borrower shall deposit with the Administrative Agent an amount in
the Cash Collateral Account equal to an amount sufficient to cover all Fronting
Exposure (after giving effect to Section 8.15(a)(iv) and any cash collateral
provided by the Defaulting Lender).  Such Cash Collateral Account shall at all
times be free and clear of all rights or claims of third parties.  The Cash
Collateral Account shall be maintained with the Administrative Agent in the name
of, and under the sole dominion and control of, the Administrative Agent, and
amounts deposited in the Cash Collateral Account shall bear interest at a rate
equal to the rate generally offered by Bank of America for deposits equal to the
amount deposited by the Borrower in the Cash Collateral Account, for a term to
be determined by the Administrative Agent in its sole discretion.  The Borrower
hereby grants to the Administrative Agent for the benefit of the Lenders and the
LC Banks a Lien on, and hereby assigns to the Administrative Agent for the
benefit of the Lenders and the LC Banks all of its right, title and interest in,
the Cash Collateral Account and all funds from time to time on deposit therein
to secure its reimbursement obligations in respect of Letters of Credit.  If any
drawings then outstanding or thereafter made are not reimbursed in full
immediately upon demand or, in the case of subsequent drawings, upon being made,
then, in any such event, the Administrative Agent may, and, upon the Borrower’s
request, shall, apply the amounts then on deposit in the Cash Collateral
Account, in such priority as the Administrative Agent shall elect, toward the
payment in full of any or all of the Borrower’s obligations hereunder as and
when such obligations shall become due and payable.  Upon payment in full, after
the termination of the Letters of Credit, of all such obligations, the
Administrative Agent will repay and reassign to the Borrower any cash then on
deposit in the Cash Collateral Account and the Lien of the Administrative Agent
on the Cash Collateral Account and the funds therein shall automatically
terminate.  Any cash deposited in the Cash Collateral Account provided to reduce
Fronting Exposure or other cash collateralization obligations in relation to a
Defaulting Lender shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or such other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender, in the appropriate portion of such deposited cash, or (ii) the
Administrative Agent’s good faith determination that there exists excess cash
collateral, in the amount of such excess; provided, however, (x) that cash
collateral furnished by or on behalf of the Borrower shall not be released
during the continuance of an Event of Default, and (y) the Person providing cash
collateral and each relevant LC Bank or Swingline Lender, as applicable, may
agree that cash collateral shall not be released but instead held to support
future anticipated Fronting Exposure or such other obligations.

 

ARTICLE VII
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authority.

 

Each Lender and LC Bank hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and

 

66

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except as expressly set forth in Section 7.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the LC Banks, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions.

 

Section 7.02.  Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

Section 7.03.  Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether an Unmatured Default has occurred
and is continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.08 and 6.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be

 

67

--------------------------------------------------------------------------------


 

deemed not to have knowledge of any Unmatured Default unless and until notice
describing such Unmatured Default is given to the Administrative Agent by the
Borrower, a Lender or an LC Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Unmatured Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

Section 7.04.  Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Advance, or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an LC Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or LC Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or LC Bank prior to the making of such Advance or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 7.05.  Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

Section 7.06.  Resignation of Administrative Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders, the LC Banks and the Borrower. 
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States that is acceptable to the Borrower as
long as no Event of Default has occurred and is continuing.  If no such
successor shall have been so appointed by the Majority Lenders (and accepted by
the Borrower) and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the LC Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each LC Bank directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 8.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as the Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the Swingline Lender, and (ii) the Swingline Lender shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents.

 

Section 7.07.  Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and LC Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders and LC Banks also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking

 

69

--------------------------------------------------------------------------------


 

action under or based upon this Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 7.08.  No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, (i) none of the Joint Lead
Arrangers and Book Runners, Co-Syndication Agents or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an LC Bank hereunder, and (ii) none of the Joint Lead Arrangers and Book
Runners, Co-Syndication Agents or Co-Documentation Agents listed on the cover
page hereof shall have or be deemed to have any fiduciary duty to any Lender.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01.  Notices.

 

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
telecopy, as follows:

 

(a)                                  if to the Borrower, Constellation Energy
Group, 750 E. Pratt Street, Baltimore, Maryland 21202, Attention:  Reese
Feuerman, Vice President, Finance and Treasurer, Fax: 410-470-5680;

 

(b)                                 if to the Administrative Agent or Bank of
America, as LC Bank, to Bank of America, N.A., Mail Code: TX1-492-14-11, Bank of
America Plaza, 901 Main Street, Dallas, Texas 75202-3714, Attention: Mary H.
Porter, Fax: 214-290-9674; and

 

(c)                                  if to an initial Lender, to it at its
Domestic Lending Office specified opposite its name on Schedule I hereto, and if
to any other Lender, to it at its Domestic Lending Office specified in the
Lender Assignment and Assumption pursuant to which it became a Lender.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic/soft medium to such party and received during the normal
business hours of such party as provided in this Section or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section.  If such notices and communications are received after the normal
business hours of such party, receipt shall be deemed to have been given upon
the opening of the recipient’s next Business Day.

 

Section 8.02.  Survival of Agreement.

 

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lenders and shall survive the making by the
Lenders and the LC Bank of all Extensions of Credit regardless

 

70

--------------------------------------------------------------------------------


 

of any investigation made by the Lenders or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Outstanding Credit or any fee or any other amount payable under this
Agreement is outstanding and unpaid or the Commitments have not been terminated.

 

Section 8.03.  Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and LC Bank listed on the signature
pages hereto that such Lender or LC Bank, as applicable, has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, each Lender, the Swingline Bank and each LC Bank and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders, except as a consequence of a transaction
expressly permitted under Section 5.02(b).

 

Section 8.04.  Successors and Assigns.

 

(a)                                  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees (each of which is not a Defaulting Lender) all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Extensions of Credit at the time owing to it
under such Commitment); provided, however, that (i) the consent of the Borrower,
the Administrative Agent, the Swingline Lender and each LC Bank (in each case,
such consent not to be unreasonably withheld or delayed and, in the case of the
Borrower, the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice of such proposed
assignment) shall be required unless such assignment is pursuant to
Section 8.04(h), (ii) the consent of the LC Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), (iii) the consent of
the Borrower is not required for any assignment by a Lender to its Affiliate,
(iv) the consent of the Borrower is not required upon the occurrence and during
the continuation of an Event of Default, (v) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall be in a minimum amount of the lesser of
the amount of such Lender’s then remaining Commitment and $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless otherwise agreed by
the Borrower and Administrative Agent (which agreement shall not be unreasonably
withheld), provided, however that in the case of an assignment (A) of the entire
remaining amount of the Lender’s Commitment and the Outstanding Credits at the
time owing to it or (B) to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, (vi) each such

 

71

--------------------------------------------------------------------------------


 

assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (vii) no such
assignment shall be made to the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or to a natural person, and (viii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, and the assignor or assignee under each such assignment shall
pay to the Administrative Agent an administrative fee of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such administrative fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in a form approved by the Administrative Agent.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the assignee shall acquire
(and fund as appropriate) its full pro rata share of all Advances and funded
participations in Letters of Credit and Swingline Advances in accordance with
its Commitment Percentage, the amounts of which the Administrative Agent shall
notify such assignee.  Upon acceptance and recording pursuant to
Section 8.04(e), from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least five Business Days after
the execution thereof unless otherwise agreed by the Administrative Agent (the
Borrower to be given reasonable notice of any shorter period), (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party to
this Agreement (but shall continue to be entitled to the benefits of Sections
2.13 and 8.05 afforded to such Lender prior to its assignment as well as to any
fees accrued for its account hereunder and not yet paid)). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with provision (b)(viii) of this Section shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

 

(c)                                  By executing and delivering an Assignment
and Assumption, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, (ii) except as set forth in (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant thereto or the financial condition of the Borrower
or the performance or observance by the Borrower of any obligations under this
Agreement or any other instrument or document furnished pursuant thereto;
(iii) such assignor and such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; (iv) such assignee
confirms that it has received copies of this Agreement, together with copies of
the most recent financial statements delivered pursuant to Section 5.03 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption;
(v) such assignee will

 

72

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations that by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and the principal amount of Outstanding Credits owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The entries in the Register shall be conclusive in the
absence of manifest error and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by each party hereto, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in subsection (b) above and, if
required, the written consent of the Borrower, the Administrative Agent to such
assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.

 

(f)                                    Each Lender may without the consent of
the Borrower or the Administrative Agent sell participations to one or more
banks or entities (other than the Borrower, the Borrower’s Affiliates, the
Borrower’s Subsidiaries, a Defaulting Lender or any natural person) in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitment and the Outstanding Credits owing to it); provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations, (iii) each
participating bank or other entity shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.13 and 8.05 and of the tax
provision contained in Section 2.18 to the same extent as if it were the selling
Lender (and limited to the amount that could have been claimed by the selling
Lender had it continued to hold the interest of such participating bank or other
entity, unless the sale of the participation is made with the Borrower’s prior
written consent), except that all claims made pursuant to such Sections shall be
made through such selling Lender, (iv) if a participant would be a Non-U.S.
Payee if it were a Lender, such participant shall not be entitled to the
benefits of Section 2.18 unless the Borrower is notified of the participation
sold to such participant and such participant agrees, for the benefit of the
Borrower, to comply with Section 2.18(f) as though it were a Lender, and (v) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such selling Lender in connection with such Lender’s
rights and obligations under this Agreement,

 

73

--------------------------------------------------------------------------------


 

and such Lender shall retain the sole right to enforce the obligations of the
Borrower under this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers (x) decreasing any fees payable hereunder or the amount of principal
of, or the rate at which interest is payable on, the Outstanding Credits,
(y) extending any principal payment date or date fixed for the payment of
interest on the Outstanding Credits or (z) extending the Commitments).  Such
participations shall not create any “security” (as the word “security” is
defined under the Securities Act of 1933, as amended) of the Borrower.

 

(g)                                 Any Lender or participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
any such information.

 

(h)                                 Any Lender may at any time pledge all or any
portion of its rights under this Agreement to a Federal Reserve Bank; provided
that no such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto.  In order to
facilitate such an assignment to a Federal Reserve Bank, the Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Advances made to the Borrower
by the assigning Lender hereunder.

 

Section 8.05.  Expenses; Indemnity.

 

(a)                                  The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, including, without
limitation, the reasonable fees, charges and disbursements of one outside
counsel for the Administrative Agent and its Affiliates (and, to the extent
necessary, one additional local counsel in any relevant jurisdiction), in
connection with entering into this Agreement and the other Credit Documents and
in connection with any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions hereby contemplated are consummated),
and all reasonable out-of-pocket expenses, including, without limitation, the
reasonable fees, charges and disbursements of counsel, incurred by the
Administrative Agent, the Swingline Lender, any LC Bank or any Lender in
connection with the enforcement or protection of their rights in connection with
the Credit Documents or in connection with the Extensions of Credit made
hereunder.

 

(b)                                 The Borrower agrees to indemnify each Lender
against any actual loss, calculated in accordance with the next sentence that
such Lender may incur as a consequence of (i) any failure by the Borrower to
borrow or to Convert any Eurodollar Advance hereunder (including as a result of
the Borrower’s failure to fulfill any of the applicable conditions set forth in
Article III) after irrevocable notice of such borrowing or Conversion has been
given pursuant to Section 2.03, (ii) any payment or prepayment of a Eurodollar
Advance by the Borrower made or deemed made on a date other than the last day of
the Interest Period, if any, applicable thereto, including as a result of an
Event of Default, (iii) any default in payment or prepayment of the principal
amount of any Eurodollar Advance or interest accrued thereon, as and when due
and payable (at

 

74

--------------------------------------------------------------------------------


 

the due date thereof, whether by scheduled maturity or otherwise), or (iv) any
assignment of a Eurodollar Advance made at the request of the Borrower pursuant
to Section 2.19 on a date other than the last day of the Interest Period
applicable thereto, including, in each such case, any loss or reasonable expense
incurred or to be incurred by such Lender in liquidating or employing deposits
from third parties, or with respect to commitments made or obligations
undertaken with third parties, to effect or maintain any Advance hereunder or
any part thereof as a Eurodollar Advance.  Such loss shall include an amount
equal to the excess, if any, as reasonably determined by such Lender, of (i) its
cost of obtaining the funds for the Advance being paid, prepaid, not borrowed or
Converted or assigned (assumed to be the Eurodollar Rate applicable thereto) for
the period from the date of such payment, prepayment, failure to borrow or
Convert or assignment to the last day of the Interest Period for such Extension
of Credit (or, in the case of a failure to borrow or Convert the Interest Period
for such Extension of Credit that would have commenced on the date of such
failure) over (ii) the amount of interest at the Eurodollar Rate for the
relevant remaining interest period (as reasonably determined by such Lender)
that would be realized by such Lender in re-employing the funds so paid,
prepaid, not borrowed or Converted or assigned for such period or Interest
Period, as the case may be, but excluding any anticipated profit.

 

(c)                                  The Borrower agrees to indemnify the
Administrative Agent, the Swingline Lender, the LC Banks, each Lender, each of
their Affiliates (including, in the case of Bank of America, Banc of America
Securities LLC) and the directors, officers, employees, advisors,
attorneys-in-fact and agents of the foregoing (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
actual losses, claims, damages, liabilities and related reasonable out-of-pocket
costs and expenses, including reasonable counsel fees and expenses, incurred by
any Indemnitee arising out of (i) the consummation of the transactions
contemplated by this Agreement, (ii) the use of the proceeds of the Extensions
of Credit, (iii) any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this
Agreement, (iv) the utilization, storage, disposal, treatment, generation,
transportation, release or ownership of any Hazardous Substance (A) at, upon, or
under any property of the Borrower or any of its Affiliates or (B) by or on
behalf of the Borrower or any of its Affiliates at any time and in any place, or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, including any of
the foregoing arising from the negligence, whether sole or concurrent, on the
part of any Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee; provided, further, that the Borrower
agrees that it will not, nor will it permit any Subsidiary to, without the prior
written consent of each Indemnitee named in such settlement as set forth below
(such consent not to be unreasonably withheld), settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification could be sought under the
indemnification provisions of this Section 8.05(c) (whether or not any
Indemnitee is an actual or potential party to such claim, action, suit or
proceeding), if such settlement, compromise or consent includes any statement as
to an admission of fault, culpability or failure to act by or on behalf of any
Indemnitee or involves any payment of money or other value by any Indemnitee or
any injunctive relief or factual findings or stipulations binding on any
Indemnitee.

 

75

--------------------------------------------------------------------------------


 

(d)                                 The provisions of this Section shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
termination of the Commitments, the repayment of any of the Outstanding Credits,
the invalidity or unenforceability of any term or provision of this Agreement or
any investigation made by or on behalf of the Administrative Agent or any
Lender.  All amounts due under this Section shall be payable on written demand
therefor.

 

(e)                                  Ten Business Days prior to the date on
which any amount or amounts due under this Section are payable in accordance
with a demand from a Lender or the Administrative Agent for such amount or
amounts, such Lender or the Administrative Agent will cause to be delivered to
the Borrower a certificate, which shall be conclusive absent manifest error,
setting forth any amount or amounts that such person is entitled to receive
pursuant to subsection (b) of this Section and containing an explanation in
reasonable detail of the manner in which such amount or amounts shall have been
determined.

 

(f)                                    To the extent permitted by applicable
law, none of the parties hereto shall assert, and each hereby waives, any claim
against any Indemnitee or any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any other Credit Document, the transactions contemplated herein or
therein, any Extension of Credit or the use of proceeds thereof.

 

Section 8.06.  Right of Setoff.

 

If (i) an Event of Default shall have occurred and be continuing and (ii) the
request shall have been made or the consent granted by the Majority Lenders as
specified by Section 6.02 to authorize the Administrative Agent to declare the
Extensions of Credit of the Borrower due and payable pursuant to the provisions
of Section 6.02, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower under this Agreement, irrespective of whether or not such Lender
shall have made any demand under this Agreement, and although such obligations
may be unmatured; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 8.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

76

--------------------------------------------------------------------------------


 

Section 8.07.  Applicable Law.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

Section 8.08.  Waivers; Amendment.

 

(a)                                  No failure or delay of the Administrative
Agent or any Lender in exercising any power or right under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders under this Agreement are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure therefrom
shall in any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
the Borrower or any Subsidiary in any case shall entitle such party to any other
or further notice or demand in similar or other circumstances.

 

(b)                                 No provision of this Agreement may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Majority Lenders (but only when
notice thereof is delivered to the Administrative Agent in accordance with
Section 8.01) or the Administrative Agent with the consent or at the direction
of the Majority Lenders; provided, however, that no such agreement shall
(i) decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any
Outstanding Credit, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Outstanding Credit (other than pursuant to
an amendment to or waiver of Section 2.08), without the prior written consent of
each Lender affected thereby, (ii) increase the Commitment of any Lender,
decrease the fees owing to any Lender (except pursuant to Section 8.15) or
postpone the payment of any fee owing to any Lender without the prior written
consent of such Lender, (iii) amend, waive or modify the provisions of
Section 2.15, Section 2.16 or Section 8.04(h), the provisions of this Section or
the definition of the “Majority Lenders”, without the prior written consent of
each Lender, (iv) release or permit the transfer of the obligations of the
Borrower hereunder without the prior written consent of each Lender, except as
permitted by Section 5.02(b) or (v) change the definition of LC Committed Amount
without the prior written consent of the applicable LC Bank (which consent shall
not be unreasonably withheld); provided further, however, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the LC Bank hereunder without the prior written consent
of the Administrative Agent or the LC Bank, as the case may be, provided,
further that this Agreement may be amended and restated without the consent of
any Lender, any LC Bank, or the Administrative Agent if, upon giving effect to
such amendment and restatement, such Lender, LC Bank or the Administrative
Agent, as the case may be, shall no longer be a party to this Agreement (as so
amended and restated) or have any Commitment or other obligation hereunder and
shall have been paid in full all amounts payable hereunder to such Lender, such
LC Bank or the Administrative Agent, as the case may be; provided, further, that
(i) the Termination Date with respect to any Lender’s

 

77

--------------------------------------------------------------------------------


 

Commitment may be extended with only the consent of the Lenders agreeing to such
extension with respect to such Lender’s Commitment, and (ii) any amendment to
this Agreement to effectuate such extension, including the creation of separate
tranches of Commitments with extended Termination Dates with different pricing
and other terms, may be made with the consent of the Majority Lenders.  Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section and any consent by any Lender pursuant to this Section shall bind
any assignee of its rights and interests hereunder.

 

(c)           Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

Section 8.09.  ENTIRE AGREEMENT.

 

THIS AGREEMENT (INCLUDING THE SCHEDULES AND EXHIBITS HERETO), THE NOTES, THE
LETTERS OF CREDIT AND THE FEE LETTER (COLLECTIVELY, THE “AGREEMENT DOCUMENTS”)
REPRESENT THE ENTIRE CONTRACT AMONG THE PARTIES RELATIVE TO THE SUBJECT MATTER
HEREOF AND THEREOF.  ANY PREVIOUS AGREEMENT, WHETHER WRITTEN OR ORAL, AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF OR THEREOF IS SUPERSEDED BY
THE AGREEMENT DOCUMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NOTHING IN THIS AGREEMENT OR THE FEE LETTERS, EXPRESSED OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO AND THERETO ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THE AGREEMENT
DOCUMENTS.

 

Section 8.10.  Severability.

 

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.  Without
limiting the foregoing provisions of this Section 8.10, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any LC Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

78

--------------------------------------------------------------------------------


 

Section 8.11.  Counterparts/Telecopy.

 

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03.  Delivery
of executed counterparts by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered.

 

Section 8.12.  Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 8.13.  Jurisdiction; Venue; Waiver of Jury Trial.

 

(a)           The Borrower, the Administrative Agent, each LC Bank, the
Swingline Lender and each Lender hereby irrevocably and unconditionally submits
to the nonexclusive jurisdiction of any Federal court, to the extent permitted
by law, of the United States of America sitting in the borough of Manhattan in
New York City or, if such Federal court is not available due to lack of
jurisdiction, any New York State court sitting in the borough of Manhattan in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Federal Court, to the extent permitted by law, or in such New
York State court.  The Borrower, the Administrative Agent, each LC Bank, the
Swingline Lender and each Lender each agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party thereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party thereto
in the courts of any jurisdiction.

 

(b)           The Borrower, the Administrative Agent, each LC Bank, the
Swingline Lender and each Lender each hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or thereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court.  The Borrower, the Administrative Agent, each LC
Bank, the Swingline Lender and each Lender each hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)           THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, EACH
LENDER AND EACH LC BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT, OR

 

79

--------------------------------------------------------------------------------


 

ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF THE BORROWER.  THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC BANKS AND THE BORROWER
ENTERING INTO THIS AGREEMENT.

 

Section 8.14.  Confidentiality; USA PATRIOT Act.

 

(a)           The Administrative Agent, each LC Bank, the Swingline Lender and
each Lender shall hold in confidence all non-public, confidential or proprietary
information, memoranda, or extracts (collectively, “Information”) furnished to
the Administrative Agent, such LC Bank, the Swingline Lender and such Lender
(directly or through the Administrative Agent) by the Borrower under this
Agreement or in connection with the negotiation thereof; provided that the
Administrative Agent, such LC Bank, the Swingline Lender and such Lender may
disclose any such Information (i) (A) to its directors, officers, employees,
agents, auditors, attorneys, consultants and advisors and, (B) to the extent
necessary for the administration of this Agreement, to its Affiliates and the
directors, officers and employees of its Affiliates, (ii) to any regulatory or
supervisory authority having authority to examine the Administrative Agent, such
LC Bank, the Swingline Lender, such Lender or such Lender’s Affiliates, (iii) as
required by any legal or governmental process or otherwise by law (with such
Lender providing details, to the extent permitted by law, to the Borrower of the
Information disclosed pursuant to this clause (iii)), (iv) to any Person to
which the Administrative Agent, such LC Bank, the Swingline Lender or such
Lender sells or proposes to sell an assignment or a participation in its
Outstanding Credits hereunder, if such other Person agrees for the benefit of
the Borrower to comply with the provisions of this Section and (v) to the extent
that such Information shall be publicly available or shall have become known to
the Administrative Agent, such LC Bank, the Swingline Lender or such Lender
independently of any disclosure by the Borrower under this Agreement or in
connection with the negotiation thereof.  The Administrative Agent, any LC Bank,
the Swingline Lender and any Lender disclosing Information pursuant to clause
(i) or (iv) of this Section 8.14 will take reasonable steps to ensure that the
persons receiving such Information pursuant to such Sections will hold the same
in confidence in accordance with this Section 8.14.  To the extent possible, the
Administrative Agent, any LC Bank, the Swingline Lender and any Lender
disclosing Information pursuant to clause (ii) or (iii) of this Section 8.14
will take reasonable steps to ensure that the persons receiving such Information
pursuant to such Sections will hold the same in confidence in accordance with
this Section 8.14.

 

(b)           Notwithstanding the foregoing, any Lender may disclose the
provisions of this Agreement and the amounts, maturities and interest rates of
its Outstanding Credits to any purchaser or potential purchaser of such Lender’s
interest in any Outstanding Credits.  Notwithstanding anything to the contrary
in this Agreement, each party hereto shall not be limited from disclosing the US
tax treatment or US tax structure of the transactions contemplated by this
Agreement.  Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender

 

80

--------------------------------------------------------------------------------


 

(made through the Administrative Agent), provide all documentation and other
information that the Administrative Agent or such Lender (made through the
Administrative Agent) reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

Section 8.15.  Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 8.08(c).

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 8.06), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the LC Banks or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the LC Banks or Swingline Lender, to be held in the Cash
Collateral Account, in accordance with the procedures set forth in Section 6.02,
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Advance or Letter of Credit; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any
Advance in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in the Cash Collateral Account, and released in order
to satisfy obligations of that Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the LC
Banks or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any LC Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advance or
Unreimbursed LC Disbursement in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Advance or Unreimbursed LC
Disbursement was made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and Unreimbursed LC Disbursements owed to, all

 

81

--------------------------------------------------------------------------------


 

non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or Unreimbursed LC Disbursements owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 8.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender shall not be entitled to
receive any Facility Fee in respect of such Defaulting Lender’s Commitments not
utilized by Advances or any Letter of Credit Fee pursuant to Section 2.05 for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Advances pursuant to Sections 2.03 and 2.04, the Commitment Percentage of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Unmatured Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Advances shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the sum of the Outstanding Credits, Swingline Outstandings and LC
Outstandings of that Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the LC Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Advances
and funded and unfunded participations in Letters of Credit and Swingline
Advances to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 8.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

82

--------------------------------------------------------------------------------


 

Section 8.16.  No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent,  each Arranger and each Lender
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger or Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger or Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 8.17.  The Platform.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any LC Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a final judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, any LC Bank or any other Person for

 

83

--------------------------------------------------------------------------------


 

indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

Section 8.18.  Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 8.19.  Waiver of Notice of Termination of Existing Credit Agreement.

 

Each of the Lenders party hereto that is party to the Existing Credit Agreement,
in its capacity as a “Lender” under the Existing Credit Agreement, hereby waives
as of the date hereof the notice requirement under Section 2.10(b) of the
Existing Credit Agreement for three Business Days’ prior notification of
termination of the commitments thereunder.

 

[Signatures to Follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CONSTELLATION ENERGY GROUP, INC.,

 

as Borrower

 

 

 

 

 

By

/s/ Reese K. Feuerman

 

 

Name:  Reese K. Feuerman

 

 

Title:  Vice President, Finance and Treasurer

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Swingline Lender

 

 

 

 

 

By

/s/ Patrick Martin

 

 

Name:  Patrick Martin

 

 

Title:  Senior Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

 

By

/s/ Patrick Martin

 

 

Name:  Patrick Martin

 

 

Title:  Senior Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

By

/s/ Emily Freedman

 

 

Name:  Emily Freedman

 

 

Title:  Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

By

/s/ Maureen Maroney

 

 

Name:  Maureen Maroney

 

 

Title:  Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-5

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By

/s/ Nicole Mitchell

 

 

Name: Nicole Mitchell

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Christopher Sked

 

 

Name: Christopher Sked

 

 

Title: Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-6

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as Lender

 

 

 

 

 

By

/s/ Thane Rattew

 

 

Name: Thane Rattew

 

 

Title: Managing Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-7

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

 

 

 

 

 

By

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Director

 

 

 

 

By

/s/ Christopher Reo Day

 

 

Name: Christopher Reo Day

 

 

Title: Associate

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-8

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

By

/s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

 

 

By

/s/ Mary E. Evans

 

 

Name: Mary E. Evans

 

 

Title: Associate Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-9

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-10

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender

 

 

 

 

 

By

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-11

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

By

/s/ Juan J. Javellana

 

 

Name: Juan J. Javellana

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-12

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

 

 

 

 

By

/s/ Philippe Sandmeier

 

 

Name: Philippe Sandmeier

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Douglas Weir

 

 

Name: Douglas Weir

 

 

Title: Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-13

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as Lender

 

 

 

By

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-14

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

 

 

 

 

 

By

/s/ Dixon Schultz

 

 

Name: Dixon Schultz

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Sharada Manne

 

 

Name: Sharada Manne

 

 

Title: Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-15

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as Lender

 

 

 

 

 

By

/s/ Bryan P. Read

 

 

Name: Bryan P. Read

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-16

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

 

 

By

/s/ Chi-Cheng Chen

 

 

Name: Chi-Cheng Chen

 

 

Title: Authorized Signatory

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-17

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender

 

 

 

 

 

By

/s/ John Henry Lewin III

 

 

Name: John Henry Lewin III

 

 

Title: Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-18

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORP., NEW YORK, as Lender

 

 

 

 

 

By

/s/ Masakazu Hasegawa

 

 

Name: Masakazu Hasegawa

 

 

Title: General Manager

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-19

--------------------------------------------------------------------------------


 

 

CIBC Inc., as Lender

 

 

 

 

 

By

/s/ Michael Gewirtz

 

 

Name: Michael Gewirtz

 

 

Title: Executive Director

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-20

--------------------------------------------------------------------------------


 

 

NOMURA INTERNATIONAL PLC., as Lender

 

 

 

 

 

By

/s/ Julia Pearce

 

 

Name: Julia Pearce

 

 

Title: ED

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-21

--------------------------------------------------------------------------------


 

 

PNC BANK N.A., as Lender

 

 

 

 

 

By

/s/ John E. Hehir

 

 

Name: John E. Hehir

 

 

Title: Senior Vice President

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-22

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as Lender

 

 

 

 

 

By

/s/ Jenn-Hwa Wang

 

 

Name: Jenn-Hwa Wang

 

 

Title: V.P. & General Manager

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-23

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, as Lender

 

 

 

 

 

By

/s/ C Sreenivasulu Setty

 

 

Name: C Sreenivasulu Setty

 

 

Title: V.P. & Head (Syndications)

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-24

--------------------------------------------------------------------------------


 

 

MALAYAN BANKING BERHAD, as Lender

 

 

 

 

 

By

/s/ Fauzi Zulkifh

 

 

Name: Fauzi Zulkifh

 

 

Title: General Manager

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-25

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK LTD., NEW YORK BRANCH, as Lender

 

 

 

 

 

By

/s/ Eric Y.S. Tsai

 

 

Name: Eric Y.S. Tsai

 

 

Title: Vice President & General Manager

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-26

--------------------------------------------------------------------------------


 

 

PT. BANK NEGARA INDONESIA (PERSERO) TBK, NEW YORK AGENCY, as Lender

 

 

 

 

 

By

/s/ Jerry Phillips

 

 

Name: Jerry Phillips

 

 

Title: Credit Manager

 

Signature Page to Constellation Energy Group, Inc.

Credit Agreement

 

S-27

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDERS AND COMMITMENTS

Constellation Energy Group, Inc.

Credit Agreement

 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar
Lending Office

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

175,000,000

 

901 Main Street
TX1-492-14-12
Dallas, TX 75202-3714
Attn: Jackie Archuleta
Tel: 214-209-2135
Fax: 214-290-8372
Email: Jacqueline.archuleta@bankofamerica.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

175,000,000

 

600 Washington Boulevard
Stamford, CT 06901
Attn: Tyler McCarthy
Tel: 203-897-1341
Email: tyler.mccarthy@rbs.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Citibank, N.A.

 

$

175,000,000

 

339 Park Avenue 16th Floor 5
New York, NY 10043
Attn: Citi Loan Operations
Tel: 302-894-6052
Fax: 212-994-0847
Email: GLOrigination@citi.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

BNP Paribas

 

$

175,000,000

 

787 Seventh Avenue
New York, NY 10019
Attn: Denis O’Meara
Tel: 212-471-8108
Fax: 212-841-2203
Email: denis.omeara@americas.bnpparibas.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

175,000,000

 

1 Liberty Plaza, 23-26 Floors
165 Broadway Plaza
New York, NY 10006
Attn: Brian Cerreta
Tel: 212-225-5281
Fax: 212-225-5180
Email: brian_cerreta@scotiacapital.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

 

Credit Suisse AG, Cayman

 

$

155,000,000

 

Eleven Madison Avenue

 

Same as

 

--------------------------------------------------------------------------------


 

Islands Branch

 

 

 

 

New York, NY 10010
Attn: Christopher Day
Tel: 212-325-2841
Fax: 212-322-1800
Email: christopher.day@credit-suisse.com

 

Domestic Lending Office

 

 

 

 

 

 

 

UBS Loan Finance LLC

 

$

155,000,000

 

677 Washington Boulevard
Stamford, CT 06901
Attn: Ray Ciraco
Tel: 203-719-3571
Fax: 203-719-3888
Email: Ray.Ciraco@ubs.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

125,000,000

 

Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Tel: 443-627-4355
Fax: 718-223-2140
Email: msloanservicing@morganstanley.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

30,000,000

 

Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Tel: 443-627-4355
Fax: 718-223-2140
Email: msloanservicing@morganstanley.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

137,500,000

 

JPMorgan Chase Bank, N.A.
JPM-Delaware Loan Services
500 Stanton Christiana Road, Ops 2/3
Newark, DE 19713
Attn: Michael J Deforge
Tel: 212-270-1656
Fax: 212-270-3089
Email: Michael.j.deforge@jpmorgan.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

137,500,000

 

60 Wall Street
New York, NY 10005
Attn: LeAnne Chen
Tel: 212-250-6665
Fax: 212-553-2477
Email: leanne.chen@db.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

155,000,000

 

200 West Street
New York, NY 10282
Attn: Lauren Day
Tel: 212-934-3921
Email: gsd.link@gs.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Credit Agricole Corporate

 

$

137,500,000

 

1301 Avenue of the Americas

 

Same as

 

I-2

--------------------------------------------------------------------------------


 

and Investment Bank

 

 

 

 

New York, NY 10019
Attn: Gener David
Tel: 212-261-7741
Fax: 917-849-5440
Email: gener.david@ca-cib.com

 

Domestic Lending Office

 

 

 

 

 

 

 

Union Bank, N.A.

 

$

70,000,000

 

Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attn: Alex Wernberg
Tel: 213-236-5016
Fax: 213-236-4096
Email: alex.wernberg@unionbank.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

30,000,000

 

1251 Avenue of the Americas
New York, NY 10020
Attn: Chi-Cheng Chen
Tel: 212-782-5573
Fax: 212-782-6440
Email: chchen@us.mufg.jp

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

$

100,000,000

 

M&T Center
One Fountain Plaza
Buffalo, NY 14203
Attn: John Henry Lewin
Tel: 410-244-4815
Fax: 410-244-4022
Email: jlewin@mtb.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corp., New York

 

$

100,000,000

 

277 Park Avenue
New York, NY 10172
Attn: Patrick McGoldrick
Tel: 212-224-4228
Email: patrick_mcgoldrick@smbcgroup.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

CIBC Inc.

 

$

50,000,000

 

425 Lexington Avenue, 4th Floor
New York, NY 10017
Attn: Robert W. Casey, Jr.
Tel: 212-885-4309
Fax: 212-856-3612
Email: Robert.Casey@cibc.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Nomura International Plc.

 

$

50,000,000

 

2 World Financial Center, 21st Floor
New York, NY 10281
Attn: Charu Patel
Tel: 212-667-1324
Fax: 646-587-1328
Email: charutipatel@nomura.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

PNC Bank N.A.

 

$

100,000,000

 

6750 Miller Road

 

Same as

 

I-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

Breaksville, Ohio 44141
Attn: John Heir
Tel: 410-237-4573
Fax: 410-237-5700
Email: john.hehir@pnc.com

 

Domestic Lending Office

 

 

 

 

 

 

 

 

First Commercial Bank, New York Branch

 

$

20,000,000

 

750 Third Avenue, 34th Floor
New York, NY 10017
Attn: Tammy Chou
Tel: 212-599-6868 (#126)
Fax: 212-599-6133
Email: fcbloan@aol.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

State Bank of India

 

$

40,000,000

 

460 Park Avenue
New York, NY 10022
Attn: Kumar Anand
Tel: 212-521-3209
Fax: 212-521-3389
Email: mgrsyndications1@statebank.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Malayan Banking Berhad

 

$

15,000,000

 

400 Park Avenue, 9th Floor
New York, NY 10022
Attn: Nor Almar Wallace
Tel: 212-303-1319
Fax: 212-308-0109
Email: awallace@maybankusa.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

Chang Hwa Commercial Bank Ltd., New York Branch

 

$

10,000,000

 

685 Third Avenue, 29th Floor
New York, NY 10017
Attn: Laura Chen
Tel: 212-651-9770 (x24)
Fax: 212-651-9785
Email: laura.chen@chbnyc.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

PT. Bank Negara Indonesia (persero) Tbk, New York Agency

 

$

7,500,000

 

One Exchange Plaza
55 Broadway, 5th Floor
New York, NY 10006
Attn: Jerry Phillips
Tel: 212-943-4750 (x301)
Fax: 212-344-5723
Email: j.phillips@bankbniny.com

 

Same as Domestic Lending Office

 

 

 

 

 

 

 

AGGREGATE COMMITMENTS:

 

$

2,500,000,000

 

 

 

 

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Assignment and Assumption

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and [the][each](1) Assignee
identified in item 2 below ([the][each, an] “Assignee”).  [It is understood and
agreed that the rights and obligations of the Assignees hereunder are several
and not joint.](2)  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto (collectively, the “Credit Documents”) to the extent related to
the amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit or
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                       Assignor:

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(2)  Include bracketed language if there are multiple Assignees.

 

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

3.

Borrower:

Constellation Energy Group, Inc.

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The $2,500,000,000 Credit Agreement dated as of October 15, 2010 among
Constellation Energy Group, Inc., as the Borrower, the Lenders parties thereto
and Bank of America, N.A., as Administrative Agent

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor

 

Assignee[s](3)

 

Aggregate Amount of
Commitment/Advances
for all Lenders(4)

 

Amount of
Commitment/Advances
Assigned(8)

 

Percentage Assigned of
Commitment/Advances(5)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                   Trade
Date:                                  ](6)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE[S](7)

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

(3)  List each Assignee, as appropriate.

(4)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(5)  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.

(6)  To be completed if the Assignor and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

(7)  Add additional signature blocks as needed.

 

2

--------------------------------------------------------------------------------


 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](8) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:](9)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(8)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(9)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, LC Bank) is required by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

 

$2,500,000,000 Credit Agreement dated as of October 15, 2010 among Constellation
Energy Group, Inc., as the Borrower, the Lenders parties thereto and Bank of
America, N.A., as Administrative Agent

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1.                              Assignor[s].  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Credit Document.

 

1.2.                              Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 8.04(b) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.04(b) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03(b) and (c) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and

 

--------------------------------------------------------------------------------


 

decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) if it is a Non-U.S. Payee, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto and (d) attaches any U.S.
Internal Revenue Service forms required under Section 2.17 of the Credit
Agreement.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by fax shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

Form of Borrowing Request

 

Bank of America, N.A., as administrative

agent for the lenders parties to the Credit

Agreement referred to below

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Fax: 214-290-9674

 

Attention: Mary H. Porter

 

Reference is hereby made to the Credit Agreement, dated as of October 15, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders parties thereto (together with their successors and
assigns, the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), as Swingline Lender
and as LC Bank.  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings so defined.

 

The Borrower hereby gives notice to the Administrative Agent that Borrowings
under the Credit Agreement, and of the type and amount set forth below, are
requested to be made on the date indicated below to the Borrower:

 

Type of Borrowings

 

Interest
Period

 

Aggregate
Amount

 

Date of Borrowings

 

 

 

 

 

 

 

Base Rate Borrowing

 

N/A

 

 

 

 

Swingline Advance

 

N/A

 

 

 

 

Eurodollar Borrowing

 

 

 

 

 

 

 

The Borrower hereby requests that the proceeds of the Borrowings described in
this Borrowing Request be made available to the Borrower as follows:

 

[insert transmittal instructions].

 

--------------------------------------------------------------------------------


 

The Borrower hereby (i) certifies that all conditions contained in the Credit
Agreement to the making of any Borrowing requested have been met or satisfied in
full and (ii) acknowledges that the delivery of this Borrowing Request shall
constitute a representation and warranty by the Borrower that, on the date of
the proposed Borrowing, the statements contained in Section 3.02 of the Credit
Agreement are true and correct.

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

DATE:

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

Form of Request for Issuance

 

[APPLICABLE LC BANK]

[ADDRESS OF LC BANK]

 

Attention:  Attention:  [                        ]

 

cc:         Bank of America, N.A., as administrative

agent for the lenders parties to the Credit

Agreement referred to below

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Fax: 214-290-9674

 

Attention: Mary H. Porter

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Constellation Energy Group, Inc. (the “Borrower”), refers to
the Credit Agreement, dated as of October 15, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the “Borrower”), the
lenders parties thereto (together with their successors and assigns, the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), as Swingline Lender and as LC
Bank, and hereby gives you notice, pursuant to Section 2.04 of the Credit
Agreement, that the Borrower hereby requests the issuance of a Letter of Credit
(the “Requested Letter of Credit”) in accordance with the following terms:

 

(i)                                     the requested date of [issuance]
[modification] [amendment] of the Requested Letter of Credit (which is a
Business Day) is                           ;

 

(ii)                                  the expiration date of the Requested
Letter of Credit requested hereby is                       ;(1)

 

--------------------------------------------------------------------------------

(1)                                  Date may not be later than the fifth
Business Day preceding the Termination Date.

 

--------------------------------------------------------------------------------


 

(iii)                               the proposed stated amount of the Requested
Letter of Credit is                               ;

 

(iv)                              the beneficiary of the Requested Letter of
Credit is:  [insert name and address of beneficiary]; [and]

 

(v)                                 the conditions under which a drawing may be
made under the Requested Letter of Credit are as follows:
                                      [.][;and]

 

[(vi)                          the Borrower hereby requests that ISP 3.14 not
apply to the Requested Letter of Credit.](2)

 

Attached hereto as Exhibit A is a consent to this requested [amendment]
[modification] executed by the beneficiary of the Letter of Credit.(3)

 

[Upon the [issuance] [amendment] of the Letter of Credit by the LC Bank in
response to this request, the Borrower shall be deemed to have represented and
warranted that the applicable conditions to an issuance of a Letter of Credit
that are specified in Section 3.02 of the Credit Agreement have been
satisfied.](4)

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                  Delete if not applicable.

(3)                                  Include this paragraph only if request is
for modification or amendment of the Letter of Credit.

(4)                                  Include this paragraph only if request is
for issuance or amendment to increase stated amount of a Letter of Credit.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

Form of Letter of Credit Application (Bank of America, N.A.)

 

Please see attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

Form of Letter of Credit Application (The Royal Bank of Scotland plc)

 

Please see attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

Form of Letter of Credit Application (Citibank, N.A.)

 

Please see attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

Form of Letter of Credit Application (BNP Paribas)

 

Please see attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

Form of Letter of Credit Application (The Bank of Nova Scotia)

 

Please see attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

Form of Notice of Conversion

 

Bank of America, N.A., as administrative

agent for the lenders parties to the Credit

Agreement referred to below

Mail Code: TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, Texas 75202-3714

Fax: 214-290-9674

 

Attention: Mary H. Porter

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Constellation Energy Group, Inc., refers to the Credit
Agreement, dated as of October 15, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONSTELLATION ENERGY
GROUP, INC., a Maryland corporation (the “Borrower”), the lenders parties
thereto (together with their successors and assigns, the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as Swingline Lender and as LC Bank, and hereby gives
you notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement, that
the undersigned hereby requests a Conversion under the Credit Agreement, and in
that connection sets forth below the information relating to such Conversion
(the “Proposed Conversion”) as required by Section 2.03 of the Credit Agreement:

 

1.                                       The Business Day of the Proposed
Conversion is                     , 200  .

 

2.                                       The Type of Advances comprising the
Proposed Conversion is [Base Rate Advances] [Eurodollar Advances].

 

3.                                       The aggregate amount of the Proposed
Conversion is $                    .

 

4.                                       The Type of Advances to which such
Advances are proposed to be Converted is [Base Rate Advances] [Eurodollar
Advances].

 

--------------------------------------------------------------------------------


 

(i)                                     The Interest Period for each Advance
made as part of the Proposed Conversion is        month(s).(1)

 

The undersigned hereby represents and warrants that on the date hereof, and on
the date of the Proposed Conversion, the Borrower’s request for the Proposed
Conversion is, and will be, made in compliance with Section 2.03 of the Credit
Agreement.

 

 

 

Very truly yours,

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)          Delete for Base Rate Advances

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J-1

Form of Opinion of In-House Counsel to the Borrower

 

[TO BE PROVIDED]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

Form of Opinion of Special Counsel to the Borrower

 

[TO BE PROVIDED]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

Form of Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to
Section 5.03[(b)][(c)] of the Credit Agreement, dated as of October 15, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Borrower”), the lenders parties thereto (together with their successors and
assigns, the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), as Swingline Lender
and as LC Bank.  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings so defined.  The undersigned certifies
in [his][her] capacity as an officer of the Borrower holding the office
specified in item 1 below:

 

1.                                       I am the duly elected, qualified and
acting [Chief Financial Officer] [Treasurer] of the Borrower.

 

2.                                       I have reviewed and am familiar with
the contents of this Certificate.

 

3.                                       Attached hereto as Attachment 1 (the
“Financial Statements”) are the financial statements required to be delivered
under Section 5.03[(b)][(c)] which I certify as having been prepared in
accordance with generally accepted accounting principles consistently applied
[except as set forth below] and subject to changes resulting from year end
adjustments.  As of the date of this Certificate I have no knowledge of the
existence, of any condition or event which constitutes an Unmatured Default or
an Event of Default that has occurred and is continuing[, except as set forth
below].

 

4.                                       Attached hereto as Attachment 2 are the
computations showing compliance with the covenant set forth in Section 5.04 of
the Credit Agreement.

 

IN WITNESS WHEREOF, I execute this Certificate this            day of         ,
20    .

 

 

 

By

 

 

 

Name:

 

 

[Chief Financial Officer][Treasurer]

 

--------------------------------------------------------------------------------


 

Attachment 1
to Exhibit K

 

[Set forth Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2
to Exhibit K

 

The information described herein is as of             , 20  , and pertains to
the period from                   , 20   to                   , 20  .

 

[Set forth Covenant Calculation]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

Form of Liquidity Report Certificate

 

LIQUIDITY REPORT CERTIFICATE

 

                         , 20  

 

THIS LIQUIDITY REPORT CERTIFICATE (this “Certificate”) is delivered to you
pursuant to Section [3.01(a)(vi)][5.03(b)] of the Credit Agreement, dated as of
October 15, 2010 (the “Credit Agreement”), among CONSTELLATION ENERGY
GROUP, INC., a Maryland corporation (the “Borrower”), the lenders parties
thereto (together with their successors and assigns, the “Lenders”) and BANK OF
AMERICA, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement and not
otherwise defined herein are used herein with the meanings so defined.

 

The undersigned hereby certifies, in [his][her] capacity as an officer of the
Borrower holding the office set forth below [his][her] name below, to the
Administrative Agent, the Swingline Lender, each LC Bank and each Lender that:

 

1.                                       Attached hereto as Annex I is a
Liquidity Report of the Borrower for the period through                   (1).

 

2.                                       The Liquidity Report attached hereto
was prepared in good faith based upon assumptions believed by the Borrower and
its management to be reasonable at the time made in light of the circumstances
when made (it being understood that such forecasts and projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the projections will
be realized).

 

 

 

By

 

 

 

Name:

 

 

[Chief Financial Officer][Treasurer]

 

--------------------------------------------------------------------------------

(1)                                  Insert date no earlier than the Termination
Date.

 

--------------------------------------------------------------------------------